Exhibit 10.1
PURCHASE AGREEMENT
by and among
ENPRO INDUSTRIES, INC.,
COLTEC INDUSTRIES, INC.,
and
FULCRUM ACQUISITION LLC
and
ATLAS COPCO (CHINA)
INVESTMENT COMPANY LTD.
Dated as of December 18, 2009

 



--------------------------------------------------------------------------------



 



TABLE OF CONTENTS

                      Page
 
           
ARTICLE I
        1  
 
            PURCHASE AND SALE OF ASSETS AND EQUITY CAPITAL     1  
 
           
Section 1.1
  Purchase and Sale of Assets and Equity Capital     1  
Section 1.2
  Purchase Price and Payment     1  
Section 1.3
  Excluded Assets     2  
Section 1.4
  Assumed Liabilities and Obligations     2  
Section 1.5
  Retained Liabilities and Obligations     2  
Section 1.6
  Purchase Price Allocation     2  
 
           
ARTICLE II
        2  
 
            TOTAL NET ASSET VALUE ADJUSTMENT     2  
 
           
Section 2.1
  Closing Balance Sheet     2  
Section 2.2
  Disputes     3  
Section 2.3
  Total Net Asset Amount Adjustment     4  
 
           
ARTICLE III
        5  
 
            CLOSING     5  
 
           
Section 3.1
  The Closing     5  
Section 3.2
  Other Closing Items     5  
 
           
ARTICLE IV
        6  
 
            REPRESENTATIONS AND WARRANTIES OF THE SELLER  
6

 
           
Section 4.1
  Organization and Good Standing     6  
Section 4.2
  Approval     6  
Section 4.3
  Consents     7  
Section 4.4
  No Conflicts     7  
Section 4.5
  Compliance with Laws     7  
Section 4.6
  Financial Statements     8  
Section 4.7
  Absence of Certain Changes or Events     8  
Section 4.8
  Title to Assets     8  
Section 4.9
  Intellectual Property     9  
Section 4.10
  Material Contracts     10  
Section 4.11
  Litigation; Products Liability     11  
Section 4.12
  Insurance     12  
Section 4.13
  Employee Benefit Plans     12  
Section 4.14
  Labor and Employment Matters     13  

i



--------------------------------------------------------------------------------



 



                      Page  
Section 4.15
  Taxes     14  
Section 4.16
  Undisclosed Liabilities     15  
Section 4.17
  Sufficiency of Assets     15  
Section 4.18
  Fees     15  
Section 4.19
  Real Property     16  
Section 4.20
  Environmental Matters     17  
Section 4.21
  Inventory     19  
Section 4.22
  Notes and Accounts Receivable     19  
Section 4.23
  Suppliers     19  
Section 4.24
  Customers     19  
Section 4.25
  Certain Payments     20  
Section 4.26
  Powers of Attorney     20  
Section 4.27
  Warranty     20  
Section 4.28
  Disclaimer     20  
 
           
ARTICLE V
        20  
 
            REPRESENTATIONS AND WARRANTIES OF THE BUYER     20  
 
           
Section 5.1
  Organization and Good Standing     20  
Section 5.2
  Corporate Authority and Approval     21  
Section 5.3
  Consents     21  
Section 5.4
  No Conflicts     21  
Section 5.5
  Funds Available     22  
Section 5.6
  Litigation     22  
Section 5.7
  Buyer’s Financial Status     22  
Section 5.8
  Fees     22  
Section 5.9
  Investment Interest     22  
 
           
ARTICLE VI
        22  
 
            PRE-CLOSING COVENANTS     22  
 
           
Section 6.1
  Access to Information     22  
Section 6.2
  Operation of the Business Unit     24  
Section 6.3
  Filings and Approvals     25  
Section 6.4
  No Negotiation     26  
Section 6.5
  Confidentiality; No Hire     26  
Section 6.6
  Efforts to Satisfy Closing Conditions     27  
Section 6.7
  Cooperation     27  
Section 6.8
  Zhang Retention Agreement     27  
 
           
ARTICLE VII
        27  
 
            POST-CLOSING COVENANTS OF THE SELLER AND PARENT     27  
 
           
Section 7.1
  Noncompetition     27  
Section 7.2
  Nonsolicitation of Hired Employees     28  

ii



--------------------------------------------------------------------------------



 



                      Page  
Section 7.3
  Modification of Covenants     28  
Section 7.4
  China Approval     29  
Section 7.5
  Further Assurances     29  
Section 7.6
  Payment by Chinese Buyer     29  
 
           
ARTICLE VIII
        30  
 
            POST-CLOSING COVENANTS OF THE BUYER     30  
 
           
Section 8.1
  Preservation of Books and Records     30  
Section 8.2
  Use of the Seller’s Names or Reputation     31  
Section 8.3
  Performance Bonds and Guarantees     31  
Section 8.4
  Waiver of Bulk Sales Act     32  
Section 8.5
  Air Perfection     32  
 
           
ARTICLE IX
        32  
 
            FURTHER COVENANTS OF THE PARTIES     32  
 
           
Section 9.1
  Nonassignable Contracts and Permits     32  
Section 9.2
  Conduct of Litigation     33  
Section 9.3
  Sales, Use and Transfer Taxes     33  
Section 9.4
  Accounting Assistance     34  
Section 9.5
  Environmental Remediation     34  
 
           
ARTICLE X
        35  
 
            EMPLOYEE MATTERS     35  
 
           
Section 10.1
  Employees     35  
Section 10.2
  Termination of Coverage under the Seller’s Benefit Plans     35  
Section 10.3
  Benefit Plans for Active Employees     36  
Section 10.4
  Service Credit under the Buyer Benefit Plans     36  
Section 10.5
  Savings Plan     36  
Section 10.6
  Welfare Plans     36  
Section 10.7
  WARN Act     37  
Section 10.8
  Vacation     37  
Section 10.9
  Certain Employees     37  
Section 10.10
  Manner of Payment     38  
 
           
ARTICLE XI
        38  
 
            TAX MATTERS     38  
 
           
Section 11.1
  Payment of Taxes     38  
Section 11.2
  Preparation and Filing of Income Tax Returns     38  
Section 11.3
  Additional Covenants     38  
Section 11.4
  Notice of Audit     38  

iii



--------------------------------------------------------------------------------



 



                      Page  
Section 11.5
  Withholding     39  
 
           
ARTICLE XII
        39  
 
            CLOSING CONDITIONS     39  
 
           
Section 12.1
  Mutual Conditions     39  
Section 12.2
  The Buyer’s Conditions     39  
Section 12.3
  The Seller’s Conditions     41  
 
           
ARTICLE XIII
        42  
 
            INDEMNIFICATION     42  
 
           
Section 13.1
  Survival     42  
Section 13.2
  Indemnification     43  
Section 13.3
  Procedures for Claims     44  
Section 13.4
  Environmental Indemnification     46  
Section 13.5
  Other Provisions     47  
 
           
ARTICLE XIV
        48  
 
            TERMINATION     48  
 
           
Section 14.1
  Termination     48  
Section 14.2
  Procedure and Effect of Termination     50  
 
           
ARTICLE XV
        51  
 
            MISCELLANEOUS     51  
 
           
Section 15.1
  Amendments     51  
Section 15.2
  Waivers     51  
Section 15.3
  Public Announcements; Confidentiality     51  
Section 15.4
  Notices     52  
Section 15.5
  Entire Agreement     52  
Section 15.6
  Severability     53  
Section 15.7
  Assignability     53  
Section 15.8
  Governing Law     53  
Section 15.9
  Headings; Definitions     53  
Section 15.10
  Construction     54  
Section 15.11
  Counterparts     54  
Section 15.12
  Expenses     54  
Section 15.13
  Time of Essence     54  
Section 15.14
  WAIVER OF JURY TRIAL     54  
Section 15.15
  Currency     54  
Section 15.16
  Specific Performance     55  

iv



--------------------------------------------------------------------------------



 



                      Page
 
           
ARTICLE XVI
        55  
 
            DEFINITIONS     55  
 
           
Section 16.1
  Definitions     55  
Section 16.2
  Other Defined Terms     68  

v



--------------------------------------------------------------------------------



 



PURCHASE AGREEMENT
     THIS PURCHASE AGREEMENT made as of this 18th day of December, 2009 (this
“Agreement”) by and among ENPRO INDUSTRIES, INC., a North Carolina corporation
(the “Parent”), COLTEC INDUSTRIES, INC., a Pennsylvania corporation (the
“Seller”), FULCRUM ACQUISITION LLC, a Delaware limited liability company (the
“Buyer”), and ATLAS COPCO (CHINA) INVESTMENT COMPANY LTD. (the “Chinese Buyer”):
WITNESSETH:
     WHEREAS, the Seller desires to sell the Business Unit to the Buyer, and the
Buyer and the Chinese Buyer desire to acquire the Business Unit, by purchasing
the U.S. Assets and the China Equity Capital, respectively, in exchange for the
Purchase Price, as set forth herein.
     NOW, THEREFORE, in consideration of the respective representations,
warranties, mutual covenants and agreements hereinafter set forth, the Parent,
the Seller, the Buyer and the Chinese Buyer hereby covenant and agree as
follows:
     Capitalized terms have the meaning assigned thereto in ARTICLE XVI and
otherwise in this Agreement.
ARTICLE I
PURCHASE AND SALE OF ASSETS AND EQUITY CAPITAL
     Section 1.1 Purchase and Sale of Assets and Equity Capital. On the terms
and subject to the conditions of this Agreement, (a) on the Closing Date and at
the Closing, the Seller shall sell, assign, convey and transfer to the Buyer,
and the Buyer shall acquire from the Seller, all of the Seller’s right, title
and interest in and to the U.S. Assets, and (b) on the China Closing Date, the
Seller shall sell, assign, convey and transfer to the Chinese Buyer, and the
Chinese Buyer shall acquire from the Seller, all of the Seller’s right, title
and interest in and to the China Equity Capital.
     Section 1.2 Purchase Price and Payment.
          (a) The aggregate purchase price for the U.S. Assets and the China
Equity Capital (the “Purchase Price”) shall be equal to USD 190,000,000 (the
“Base Purchase Price”) plus the assumption of the Assumed Liabilities. The Base
Purchase Price shall be adjusted as provided in ARTICLE II.
          (b) The purchase price for the China Equity Capital shall be equal to
USD 5,800,000 (the “China Base Purchase Price Amount”). The Chinese Buyer shall
pay an amount equal to the amount of cash and cash equivalents held by Q-Tech as
of the Closing Date (the “China Cash Payment”) at the same time as the Chinese
Buyer pays the China Base Purchase Price Amount. The Chinese Buyer shall make
such payment in cash to the Parent as

1



--------------------------------------------------------------------------------



 



soon as practicable after the Chinese Buyer obtains approval from the China
State Administration of Foreign Exchange to remit overseas such payment.
          (c) The Buyer shall pay the Base Purchase Price, less the China Base
Purchase Price Amount in cash to the Seller, on the Closing Date.
     The Chinese Buyer’s obligation to pay the China Base Purchase Price Amount
and the China Cash Payment as set forth herein shall be absolute and without any
right of set-off by the China Buyer or its Affiliates. Notwithstanding anything
herein to the contrary, in the event the China Closing Date does not occur prior
to the China Outside Date, the Buyer shall pay to the Parent the China Base
Purchase Price Amount (but not the China Cash Payment) on the China Outside
Date.
     Section 1.3 Excluded Assets. Notwithstanding anything contained herein to
the contrary, the Buyer acknowledges that, as a result of the purchase of the
U.S. Assets and the China Equity Capital, neither the Buyer nor any of its
Affiliates shall have any right, title or interest in or to any of the Excluded
Assets.
     Section 1.4 Assumed Liabilities and Obligations. On the Closing Date and at
the Closing, the Seller shall assign to the Buyer, and the Buyer shall assume
and agree to thereafter pay, satisfy, perform and discharge, when due, the
Assumed Liabilities.
     Section 1.5 Retained Liabilities and Obligations. The Assumed Liabilities
shall not include, and the Seller shall not assign to the Buyer and the Buyer
shall not assume, any of the Retained Liabilities.
     Section 1.6 Purchase Price Allocation. The parties agree to allocate the
Purchase Price between the U.S. Assets and the China Equity Capital and among
the U.S. Assets and other relevant items in a manner consistent with an
allocation schedule to be agreed to by the Seller and the Buyer prior to the
Closing Date (the “Allocation Schedule”) and to file all Tax Returns and other
reports and documentation in a manner consistent with such Allocation Schedule.
In the event the parties cannot agree on a specific allocation of the purchase
price for Tax purposes, pursuant to the Allocation Schedule, the matter shall be
submitted to an Independent Accountant for resolution immediately following the
Closing Date. The Seller shall pay 50% and the Buyer shall pay 50% of the costs
of the Independent Accountant engaged pursuant to this Section 1.6.
ARTICLE II
TOTAL NET ASSET VALUE ADJUSTMENT
     Section 2.1 Closing Balance Sheet. As promptly as practicable, but in any
event within 60 days following the Closing Date, the Seller shall prepare and
deliver to the Buyer a closing balance sheet of the Business Unit as of
immediately prior to the Effective Time (the “Closing Balance Sheet”). The
Closing Balance Sheet shall be prepared in accordance with GAAP applied
consistently with past practices of the Business Unit as evidenced by the
balance sheets included in the Financial Statements, subject to the exceptions
to GAAP disclosed in Section 2.1 of the Seller Disclosure Schedule. Along with
the Closing Balance Sheet, the Seller

2



--------------------------------------------------------------------------------



 



will deliver to the Buyer the computation of the Total Net Asset Amount as of
the Effective Time as calculated from the Closing Balance Sheet. As used in this
Agreement, the term “Total Net Asset Amount” means the net book value of the
U.S. Assets and the assets held by Q-Tech as of immediately prior to the
Effective Time less the net book value of the Assumed Liabilities and the
liabilities of Q-Tech as of immediately prior to the Effective Time (and shall
exclude the Excluded Assets and Retained Liabilities) determined based on the
Closing Balance Sheet, provided that the Total Net Asset Amount shall exclude
all additions to accumulated depreciation or amortization recognized after
December 31, 2009. Each party shall provide the other party and its
representatives with reasonable access to books and records and relevant
personnel during preparation of the Closing Balance Sheet and the resolution of
any disputes that may occur pursuant to this ARTICLE II.
     Section 2.2 Disputes.
          (a) Subject to clause (b) of this Section 2.2, the Closing Balance
Sheet and the Total Net Asset Amount calculation delivered by the Seller to the
Buyer shall be deemed to be and shall be final, binding and conclusive on the
parties hereto. If the Seller fails to timely deliver the Closing Balance Sheet
within such 60 day period provided in Section 2.1, then the Buyer shall have the
right, at any time thereafter, upon 20 days prior notice to Seller to prepare
the Closing Balance Sheet and calculate the Total Net Asset Amount; provided,
however, that if Seller prepares and delivers to Buyer the Closing Balance Sheet
and the calculation of Total Net Asset Amount (together with all related work
papers) within said 20 day period, then Buyer shall not have the right to
prepare the Closing Balance Sheet or calculate the Total Net Asset and the terms
and provisions of this ARTICLE II (including, without limitation, the other
provisions of this Section 2.2) shall continue to be applicable with respect to
the Closing Balance Sheet and calculation of Total Net Asset Amount prepared by
Seller. If Buyer prepares the Closing Balance Sheet and calculation of Total Net
Asset Amount pursuant to the foregoing provision, then Seller shall have the
same rights, pursuant to this Section 2.2, with respect to the Buyer’s
calculations and Closing Balance Sheet items as Buyer would have had with
respect to Seller’s preparation of same and the provisions of Section 2.2(b) and
clause (i) of Section 2.3 shall apply mutatis mutandis, with the Buyer having
the rights and obligations of Seller specified thereunder and vice versa.
          (b) If the Buyer has any dispute with respect to the Total Net Asset
Amount as calculated from the Closing Balance Sheet, the Buyer shall notify the
Seller in writing of each disputed item, specifying the amount thereof in
dispute and setting forth, in reasonable detail, the nature of such dispute and
the basis therefor, within 60 days of the Seller’s delivery of the Closing
Balance Sheet to the Buyer. In the event of such a dispute, the Seller and the
Buyer shall in good faith attempt to resolve any such dispute, and any
resolution by them as to any disputed amounts shall be final, binding and
conclusive on the parties hereto for all purposes, including for purposes of
ARTICLE XIII, with respect to the Total Net Asset Amount and the items covered
thereby. If the parties are unable to resolve any such dispute within 30 days
after notice is given by the Buyer to the Seller pursuant to the preceding
sentence, the parties shall submit the items remaining in dispute for resolution
to the Independent Accountant. Promptly, but no later than 30 days after the
dispute is submitted to the Independent Accountant, the Independent Accountant
shall determine, based solely on presentations by the Seller and the Buyer, and
not by independent review, only those issues remaining in dispute and shall
render a

3



--------------------------------------------------------------------------------



 



report as to the dispute and the resulting computation of the Total Net Asset
Amount and the adjustment or adjustments provided for in Section 2.3 based on
the Closing Balance Sheet, if any, which shall be final, binding and conclusive
on the parties. In resolving any disputed item, the Independent Accountant shall
be bound by the provisions of this ARTICLE II and may not assign a value to any
item greater than the greatest value for such item claimed by either party or
less than the smallest value for such item claimed by either party. The fees,
costs and expenses of the Independent Accountant (i) shall be borne by the Buyer
in the proportion that the aggregate dollar amount of such remaining disputed
items so submitted that are unsuccessfully disputed by the Buyer (as finally
determined by the Independent Accountant) bears to the aggregate dollar amount
of such items so submitted (taking into account any offers of compromise made at
least 10 days prior to submission to the Independent Accountant) and (ii) shall
be borne by the Seller in the proportion that the aggregate dollar amount of
such remaining disputed items so submitted that are successfully disputed by the
Buyer (as finally determined by the Independent Accountant) bears to the
aggregate dollar amount of such items so submitted (taking into account any
offers of compromise made at least 10 days prior to submission to the
Independent Accountant). Whether any dispute is resolved by agreement among the
parties or by the Independent Accountant, changes to the Total Net Asset Amount
shall be made hereunder only for items which the Buyer has disputed as provided
herein. The Seller and the Buyer each shall make available to the other (upon
the request of the other) their work papers generated internally in connection
with the preparation or review of the Closing Balance Sheet. Any amounts payable
pursuant to this ARTICLE II which are not in dispute (the amount otherwise
payable net of any disputed amount) shall be paid in accordance with
Section 2.3, notwithstanding that other amounts may remain in dispute.
          (c) As used in this Agreement, “Independent Accountant” means RSM
McGladrey, Inc., or in the event of a conflict, another nationally recognized
independent public accounting firm that currently does not audit and has not
audited within the past two years the Seller or the Buyer, or any of their
respective Affiliates, as shall be agreed upon by the Seller and the Buyer or,
if an agreement cannot be reached within 10 days of the expiration of the 30-day
period set forth in the third sentence of Section 2.2(b), as shall be selected
by the American Arbitration Association upon the request of either the Seller or
the Buyer.
     Section 2.3 Total Net Asset Amount Adjustment. The Closing Balance Sheet
and the calculation of Total Net Asset Amount shall be deemed final for the
purposes of this Section 2.3 upon the earliest of (i) the failure of the Buyer
to deliver to the Seller a notice of dispute within 60 days of the Seller’s
delivery of the Closing Balance Sheet to the Buyer, (ii) the resolution of all
disputes, pursuant to Section 2.2(b), by the Seller and the Buyer, and (iii) the
resolution of all disputes, pursuant to Section 2.2(b), by the Independent
Accountant. Within three Business Days of the Closing Balance Sheet being deemed
final, the adjustment or adjustments of the Base Purchase Price shall be made as
follows:
          (a) in the event that the Total Net Asset Amount calculated with
respect to the Closing Balance Sheet exceeds USD 48,500,000, then the Buyer
shall pay to the Seller the amount of such excess as set forth below; and

4



--------------------------------------------------------------------------------



 



          (b) in the event that the Total Net Asset Amount calculated with
respect to the Closing Balance Sheet is less than USD 47,500,000, then the
Seller shall pay to the Buyer the amount of such deficiency as set forth below.
     Any payment required to be made pursuant to this Section 2.3 shall be made
in cash within three Business Days of the final determination of any such
adjustment or adjustments pursuant to the first sentence of this Section 2.3,
such payment to be made by wire transfer in immediately available funds to an
account or accounts designated by the party to which payment is due.
ARTICLE III
CLOSING
     Section 3.1 The Closing. The consummation of the transactions (the
“Closing”) contemplated by this Agreement shall take place at 9:00 a.m.,
Charlotte, North Carolina time at the offices of Robinson, Bradshaw & Hinson,
P.A., 101 North Tryon Street, Suite 1900, Charlotte, North Carolina 28226, on
the date that is five (5) Business Days after the satisfaction or waiver of all
of the conditions set forth in ARTICLE XII, other than receipt of the China
Approval (the “Closing Date”); provided, however, if the China Approval has not
been received prior to the Closing Date, the sale, assignment, conveyance and
transfer to the Chinese Buyer of all of the Seller’s right, title and interest
in and to the China Equity Capital shall occur on the first day that is (i) a
Business Day, (ii) a day on which the banks are open in China, and (iii) at
least two Business Days after receipt of the China Approval. The delivery of all
documents and the performance of all acts at the Closing shall be deemed to have
occurred or to have been taken simultaneously. The Closing shall be effective as
of 12:01 a.m., Charlotte, North Carolina time, on the Closing Date with respect
to the transfer of the U.S. Assets (the “Effective Time”), and 12:01 A.M.
Beijing, China time, on the Closing Date, or, if applicable, on the China
Closing Date, with respect to the transfer of the China Equity Capital. Subject
to the provisions of ARTICLE XIV, failure to consummate the purchase and sale
provided for in this Agreement on the date determined pursuant to this Section
will not result in the termination of this Agreement and will not relieve any
party of any obligation under this Agreement.
     Section 3.2 Other Closing Items. At the Closing:
          (a) the Buyer shall deliver to the Seller:
               (i) a Supply Agreement in the form of Exhibit 3.2(a)(i) to this
Agreement (the “Supply Agreement”), executed by the Buyer Affiliate party
thereto;
               (ii) a Transition Services Agreement in the form of
Exhibit 3.2(a)(ii) to this Agreement (the “Transition Services Agreement”),
executed by the Buyer;
               (iii) the documents, certificates and agreements set forth in
Section 12.3(d) and Section 12.3(e), executed as set forth in such sections; and

5



--------------------------------------------------------------------------------



 



               (iv) payment of an amount equal to the Base Purchase Price less
the China Base Purchase Price (plus, if the China Closing Date shall occur on
such date, the China Cash Payment and the China Base Purchase Price Amount) as
required to be paid pursuant to Section 1.2 (collectively, the “Closing
Payment”) no later than 1:00 p.m. Charlotte, North Carolina time, on the Closing
Date by wire transfer of immediately available funds to an account or accounts
of the Seller at a bank or banks specified by the Seller.
          (b) The Seller shall deliver to the Buyer:
               (i) the Supply Agreement executed by the Seller Affiliate party
thereto;
               (ii) the Transition Services Agreement executed by the Seller;
and
               (iii) the documents, certificates and agreements set forth in
Section 12.2(c) and Section 12.2(e), executed as set forth in such sections.
ARTICLE IV
REPRESENTATIONS AND WARRANTIES OF THE SELLER
     The Seller hereby represents and warrants to the Buyer, except as otherwise
set forth in the disclosure schedule delivered by the Seller to the Buyer
concurrently herewith (the “Seller Disclosure Schedule”) and identifying the
section or subsection of this Agreement to which such exception applies
(provided that information disclosed in any paragraph of the Seller Disclosure
Schedule shall qualify other paragraphs in this Agreement to the extent it is
reasonably clear from the disclosure that such disclosure is applicable to such
other paragraphs), as follows:
     Section 4.1 Organization and Good Standing. Each of the Parent, Q-Tech and
the Seller is duly organized, validly existing, and in good standing (where
applicable) under the laws of its jurisdiction of organization and has all
requisite corporate power and authority to own, lease, and operate the
properties and assets it currently owns or leases and to carry on its business
as it is currently conducted. Each of Q-Tech and the Seller is duly licensed or
qualified to do business as a foreign entity and is in good standing in all
jurisdictions in which, with respect to the Business Unit, the character of the
properties and assets now owned or leased by it or the nature of the business
now conducted by it requires it to be so licensed or qualified, except, in each
case, where the failure to be so qualified, licensed or in good standing would
not, individually or in the aggregate, have a Material Adverse Effect.
     Section 4.2 Approval. Each of the Parent and the Seller has all requisite
power and authority to enter into, and perform its obligations under, this
Agreement and the Ancillary Documents to which it is a party and to consummate
the transactions contemplated hereby and thereby. The execution and delivery by
the Parent and the Seller of this Agreement and the execution and delivery by
the Parent and the Seller of each of the Ancillary Documents to which they are a
party, the performance by each of the Parent and the Seller of their respective
obligations hereunder and thereunder, and the consummation by each of the Parent
and the Seller of the transactions contemplated hereby and thereby have been
duly authorized by all requisite

6



--------------------------------------------------------------------------------



 



corporate action on the part of each of the Parent and the Seller. This
Agreement has been, and at the Closing the Ancillary Documents to which they are
a party will have been, duly executed and delivered by the Parent and the Seller
and (assuming the valid authorization, execution, and delivery of this Agreement
and the Ancillary Documents by the Buyer or the relevant Buyer Affiliate)
constitute (in the case of the Ancillary Documents upon execution and delivery
by the Parent and the Seller, as applicable, at Closing) valid and binding
obligations of the Parent and the Seller enforceable against the Parent and the
Seller in accordance with their terms, except to the extent such enforceability
may be limited by bankruptcy, insolvency, reorganization, fraudulent conveyance,
moratorium or other similar Laws relating to or affecting creditors’ rights
generally and to general principles of equity (regardless of whether enforcement
is considered in a proceeding in equity or at law).
     Section 4.3 Consents. No material Governmental Approval is required in
connection with the execution, delivery and performance by the Parent and the
Seller of this Agreement and the Ancillary Documents or the taking by them of
any other action contemplated hereby or thereby (excluding Governmental
Approvals, if any, which the Buyer is required to obtain or make, as to which no
representations or warranties are made), except for Governmental Approvals
required under the HSR Act, approval of the transfer of China Equity Capital by
the relevant China Authorities and as set forth in Section 4.3 of the Seller
Disclosure Schedule. As used in this Agreement in respect of the Seller, Q-Tech
or the Business Unit, the term “material” means material to the business,
properties, results of operations or financial condition of the Business Unit,
taken as a whole.
     Section 4.4 No Conflicts. The execution and delivery of, and performance by
each of the Parent and the Seller of their respective obligations under, this
Agreement and the Ancillary Documents and the consummation by the Parent and the
Seller of the transactions contemplated hereby and thereby will not, with or
without the giving of notice or the lapse of time, or both, subject to obtaining
any Governmental Approvals referred to in Section 4.3 and Section 5.3,
(a) violate any provision of the organizational documents of the Parent, the
Seller or Q-Tech, (b) violate any Governmental Order applicable to the Parent,
the Seller or Q-Tech, (c) result in a material breach of any Material Contract
to which the Parent, the Seller or Q-Tech is a party or by which its assets are
subject, (d) violate in any material respect any provision of applicable Law
related to the Business Unit, the U.S. Assets, Q-Tech or the Assumed
Liabilities, or (e) result in the creation of any Encumbrances on any assets of
the Business Unit, other than Permitted Encumbrances.
     Section 4.5 Compliance with Laws. The Seller, with respect to the Business
Unit, and Q-Tech are in material compliance with all applicable Laws currently
in effect, and with all of their respective permits, licenses and authorizations
issued by a Governmental Authority (“Permits”), and outstanding Governmental
Orders applicable to them. The Seller and Q-Tech have all material Permits
necessary for the conduct of the business of the Business Unit as currently
conducted. Section 4.5 of the Seller Disclosure Schedule sets forth a true and
complete list of (i) all material Permits used in conduct and operation of the
Business Unit other than those used or held by Q-Tech and (ii) all material
Permits held by Q-Tech (the “Q-Tech Permits”). The Seller makes no
representations or warranties in this Section 4.5 with respect to Environmental
Laws or Environmental Matters which shall be covered solely by Section 4.20
hereof.

7



--------------------------------------------------------------------------------



 



     Section 4.6 Financial Statements. The Seller has delivered to the Buyer
unaudited combined balance sheets of the Business Unit as of December 31, 2007,
December 31, 2008 and September 30, 2009, and unaudited combined statements of
income and cash flows of the Business Unit for each of the fiscal years ending
on such dates, and the nine-month period ending on September 30, 2009
(collectively, the “Financial Statements”), copies of which are attached to
Section 4.6 of the Seller Disclosure Schedule. The Financial Statements present
fairly in all material respects the combined financial position and combined
results of operations of the Business Unit as of the respective dates indicated
and for the respective periods then ended in conformity with GAAP consistently
applied except (a) as disclosed in Section 4.6 of the Seller Disclosure
Schedule, (b) for the absence of notes thereto, and (c) that, in the case of the
interim statements, such statements are subject to normal year end adjustments.
     Section 4.7 Absence of Certain Changes or Events. Except as set forth in
Section 4.7 of the Seller’s Disclosure Schedules and except as permitted or
contemplated by this Agreement, since June 30, 2009, the Business Unit has been
conducted in the ordinary course consistent with past practices and the Business
Unit has not: (a) suffered any damage, destruction or casualty loss to its
physical properties that, individually or in the aggregate, would have a
Material Adverse Effect; (b) incurred or discharged any obligation or liability
or entered into any other transaction except in the ordinary course of business
and except for obligations, liabilities and transactions that would not,
individually or in the aggregate, have a Material Adverse Effect; (c) suffered
any changes that, individually or in the aggregate, would have a Material
Adverse Effect; or (d) taken any action that if taken after the date of this
Agreement would constitute a breach of any of the covenants contained in
Sections 6.2(i), (ii) and (iv) through (xi), other than actions that are
expressly permitted by this Agreement.
     Section 4.8 Title to Assets. Except as set forth in Section 4.8 of the
Seller Disclosure Schedule, (a) the Seller has good and marketable title to or a
valid leasehold in all material U.S. Assets (other than real estate) free and
clear of all Encumbrances (other than Permitted Encumbrances), and (b) Q-Tech
has good and marketable title to or a valid leasehold in all material assets of
Q-Tech (other than real estate) free and clear of all Encumbrances (other than
Permitted Encumbrances). On the Closing Date, except as set forth on Section 4.8
of the Seller Disclosure Schedule, the Seller will have good and marketable
title to or a valid leasehold in all material U.S. Assets (other than real
estate) free and clear of all Encumbrances (other than Permitted Encumbrances).
On the China Closing Date, Q-Tech will have good and marketable title to or a
valid leasehold in all material assets of Q-Tech (other than real estate) free
and clear of all Encumbrances (other than Permitted Encumbrances). Q-Tech is
incorporated in China. Good and valid title to the China Equity Capital will be
delivered to the Chinese Buyer on the China Closing Date free and clear of any
Encumbrance. Neither the Seller nor Q-Tech is a party to any agreement with any
Person pursuant to which any stock appreciation, phantom stock or other similar
right with respect to the China Equity Capital or Q-Tech has been or may be
issued. There are no outstanding options, warrants, calls, rights or any other
agreements relating to the China Equity Capital or to the sale, issuance or
voting of any other equity interests in Q-Tech, or any securities or other
instruments convertible into, exchangeable for or evidencing the right to
purchase any shares of capital stock, other equity interests or voting
securities of Q-Tech. Q-Tech does not have any equity interests in any other
Person.

8



--------------------------------------------------------------------------------



 



     Section 4.9 Intellectual Property.
          (a) Ownership and Right to Use. Except as set forth in Section 4.9 of
the Seller Disclosure Schedule, the Seller or Q-Tech owns or has the right to
use all of the material Transferred Intellectual Property and upon the Closing
the Buyer (or Q-Tech) will own (or with respect to the Intellectual Property
included in the U.S. Assets or used by Q-Tech and licensed from third parties,
subject to obtaining the consents set forth in Section 4.9 of the Seller
Disclosure Schedule, will have the right to use) all of the material Transferred
Intellectual Property free and clear of any Encumbrances. Except as set forth in
Section 4.9 of the Seller Disclosure Schedule, neither the Seller nor Q-Tech is
infringing upon any Intellectual Property of any other Person in the conduct of
the business of the Business Unit as currently conducted. Except as set forth in
Section 4.9 of the Seller Disclosure Schedule, to the Seller’s knowledge, no
Person is infringing upon the material Transferred Intellectual Property. Except
as set forth in Section 4.9 of the Seller Disclosure Schedule, no claims have
been formally asserted and are pending, nor to the knowledge of the Seller
threatened, against the Seller or Q-Tech by any Person (i) to the effect that
such Person has any right, title or interest in, or has the right to use, any of
the material Transferred Intellectual Property, or that the use by the Seller or
Q-Tech of such material Transferred Intellectual Property infringes any
Intellectual Property of that Person or (ii) with respect to the ownership,
validity, enforceability, effectiveness or use of any material Transferred
Intellectual Property. Provided the consents set forth on Section 4.9 of the
Seller Disclosure Schedule are obtained, the consummation of the transactions
contemplated by this Agreement will not conflict with, alter or impair any
rights in the Transferred Intellectual Property in any material respect.
          (b) Section 4.9(b) of the Seller Disclosure Schedule lists each
material patent, patent application, trademark registration (or application
therefore) and registered copyright owned, used or held for use by the Seller or
Q-Tech. Each such patent and trademark registration is currently in effect and
all material registration fees, renewal fees and maintenance fees have been
paid.
          (c) Except as set forth in Section 4.9(c) of the Seller Disclosure
Schedule, the Seller or Q-Tech owns, licenses or otherwise has the right to use
all material software that is currently used in the conduct of the business of
the Business Unit as currently conducted. Except as set forth in Section 4.9(c)
of the Seller Disclosure Schedule and except for software embedded in, or
incidental to the sale of, any product or good sold by the Seller or Q-Tech,
neither the Seller nor Q-Tech licenses software to other Persons in the conduct
of the business of the Business Unit as currently conducted.
          (d) Except as set forth in Section 4.9(d) of the Seller Disclosure
Schedule, neither Seller nor Q-Tech has granted any material options, licenses
or agreements relating to the Transferred Intellectual Property, except
non-exclusive implied licenses to end-users in the ordinary course of business.
Neither Seller nor any of its Affiliates is bound by or a party to any material
options, licenses or agreements of any kind relating to the Intellectual
Property of any other Person, except for the Transferred Intellectual Property
that is licensed from third parties.
          (e) Since December 31, 2008, neither the Seller nor Q-Tech has lost
any right to use Intellectual Property that was material in any respect in the
operation of the Business Unit.

9



--------------------------------------------------------------------------------



 



     Section 4.10 Material Contracts. Section 4.10 of the Seller Disclosure
Schedule sets forth a list, as of the date hereof, of each written or oral
contract or agreement to which the Seller, or any of the Seller’s assets, in
respect of the Business Unit are party to or otherwise bound, or to which Q-Tech
is a party or to which any of its assets are subject, but excluding the
“Company-wide Contracts (each, a “Contract”) that:
          (a) provides for future payments or future receipts by the Seller or
Q-Tech of more than USD 150,000 (or the equivalent thereof based on exchange
rates on the date hereof) per year, including all such Contracts that are
Contracts for capital expenditures (including leases of personal property) or
Contracts for the purchase of any assets or services, but excluding purchase or
sales orders entered in the ordinary course of business;
          (b) is a guaranty of third-party obligations;
          (c) is an employment, severance, agency or management agreement,
excluding the Retention Agreements;
          (d) restricts the kinds of business in which the Business Unit may
engage or the geographical area in which the Business Unit may conduct its
business;
          (e) is a Contract that (i) contains a provision for exclusivity (i.e.,
a requirements provision or similar provision requiring the Business Unit to buy
or sell goods or services exclusively to or from the counterparty to such
Contract), (ii) in excess of USD 100,000 (or the equivalent thereof based on
exchange rates on the date hereof) in total consideration that contains a
requirement of the Business Unit to grant “most favored nation” pricing or
terms, or (iii) is restrictive of the ability of the Business Unit to solicit or
hire any Person, in each case that materially impairs the operation of the
Business Unit as it is currently conducted;
          (f) is an indenture, mortgage, loan agreement or other Contract for
the borrowing of money or a line of credit or under which it has had imposed
against it an Encumbrance on any of the assets of the Business Unit (other than
the EnPro Credit Agreement);
          (g) is a profit sharing, stock option, stock purchase, stock
appreciation, deferred compensation or other plan or arrangement for the benefit
of the current or former directors, officers or employees of the Seller in
respect of the Business Unit or of Q-Tech;
          (h) is a collective bargaining agreement;
          (i) is a material license (whether as licensor or licensee) or similar
agreement permitting the use of any Transferred Intellectual Property;
          (j) is a lease for real property;
          (k) is a distributor, dealer, sales, advertising, consultant,
lobbying, manufacturer’s representative or similar Contract involving payment or
receipt by the Seller or Q-Tech in excess of USD 50,000 (or the equivalent
thereof based on exchange rates on the date hereof) per year;

10



--------------------------------------------------------------------------------



 



          (l) is a confidentiality, joint venture, partnership or similar
agreement;
          (m) is a Contract with an Affiliate or a current or former officer,
director or employee of an Affiliate;
          (n) is a lease for personal property involving an aggregate payment in
excess of USD 50,000, or a capitalized lease involving an aggregate payment in
excess of USD 20,000 (or, in each case, the equivalent thereof based on exchange
rates on the date hereof);
          (o) is a Contract or commitment to loan, advance, extend credit or
contribute capital to or invest in any other Person in each case in excess of an
aggregate amount of USD 50,000 (or the equivalent thereof based on exchange
rates on the date hereof);
          (p) is an asset purchase agreement, stock purchase agreement or other
acquisition or divestiture agreement, in each case relating to the sale or
purchase of a material business as a going concern, entered into in the
three-year period preceding the date hereof;
          (q) is a Contract with a Governmental Authority or a joint contract
with a contractor and a Governmental Authority for the purpose of providing
goods or services to be incorporated into a project for the benefit of a
Governmental Authority; or
          (r) is a Contract not otherwise described in this Section 4.10, the
absence of which would result in a Material Adverse Effect;
(each a “Material Contract” and collectively, the “Material Contracts”).
“Company-wide Contracts” shall mean Parent or Seller company-wide procurement,
information and technology, procurement, Benefit Plan, insurance, cash
management and similar company-wide Contracts not primarily related to the
Business Unit.
     Each of the foregoing Material Contracts is in full force and effect and is
a valid and binding obligation of the Seller or Q-Tech, as applicable, and is
enforceable against the Seller or Q-Tech in accordance with its terms, except to
the extent such enforceability may be limited by bankruptcy, insolvency,
reorganization, fraudulent conveyance, moratorium or other similar Laws relating
to or affecting creditors’ rights generally and to general principles of equity
(regardless of whether enforcement is considered in a proceeding in equity or at
law). Neither the Seller, Q-Tech nor, to the Seller’s knowledge, any other
Person is in default under any Material Contract. To the Seller’s knowledge, no
condition exists, or event has occurred, that (whether with or without notice,
or the lapse of time, or both) would constitute a default by Seller, Q-Tech or
any other Person under any Material Contract. Notwithstanding anything herein to
the contrary, the representations and warranties set forth in the preceding two
sentences shall not apply to (a) breaches or claims relating to warranty matters
or (b) to leases for Leased Property (which shall be covered by
Section 4.19(b)). The Seller has delivered to the Buyer a correct and complete
copy of (i) each written Material Contract, and (ii) the Union Contract.
     Section 4.11 Litigation; Products Liability. Except as set forth in
Section 4.11 of the Seller Disclosure Schedule, during the past three years,
there have been no material Actions filed against the Seller in respect of the
Business Unit or against Q-Tech, nor is any Action currently pending or, to the
Seller’s knowledge, threatened against the Seller in respect of the Business

11



--------------------------------------------------------------------------------



 



Unit or against Q-Tech. With respect to the Business Unit, the Seller is not
subject to any outstanding Governmental Order that names the Seller or, to the
Seller’s knowledge, otherwise materially affects its assets or the operation of
the Business Unit in a manner substantially different from other Persons in the
same or similar industries as the Business Unit. As of the date hereof, Q-Tech
is not subject to any outstanding Governmental Order that names Q-Tech or, to
the Seller’s knowledge, otherwise materially affects its assets or operations in
a manner substantially different from other Persons in the same or similar
industries as the Business Unit. During the past three years, neither the Seller
nor Q-Tech has recalled any Products sold by the Business Unit. There are no
Governmental Orders or Actions by any Governmental Authority indicating that any
Product or service provided by the Business Unit fails in any material respect
to meet any standards promulgated by any Governmental Authority.
     Section 4.12 Insurance. Section 4.12 of the Seller Disclosure Schedule sets
forth a list, as of the date hereof, of all material casualty, general
liability, workers’ compensation and other insurance maintained by the Seller in
respect of the Business Unit or maintained by Q-Tech (the “Insurance Policies”).
Each of the Insurance Policies is in full force and effect and no written notice
has been received by the Seller or Q-Tech from any insurance carrier purporting
to cancel coverage under any of the Insurance Policies. There are no pending
material Actions that involve claims under the Insurance Policies with respect
to the Business Unit as to which the insurers have denied liability. The Seller
and Q-Tech have made timely premium payments with respect to all of the
Insurance Policies and all obligations of the insureds under the Insurance
Policies have been timely complied with.
     Section 4.13 Employee Benefit Plans.
          (a) Section 4.13 of the Seller Disclosure Schedule sets forth the
name, title or job position, base salary (or wages) and target bonus with
respect to each Employee and employee of Q-Tech (collectively, the “Business
Unit Employees”). Section 4.13 of the Seller Disclosure Schedule sets forth all
written employee benefit plans and programs to which either the Seller or Q-Tech
or any of their Affiliates is a party, contributes, sponsors, has any liability,
or that are otherwise applicable to Business Unit Employees, former employees of
the Business Unit or beneficiaries of such employees, as of the date hereof,
including plans and programs providing for pension, retirement, profit sharing,
savings, bonus, current compensation, deferred or incentive compensation
(including, without limitation, long term incentive plans), change of control
benefits, hospitalization, medical, life or disability insurance, dental
benefits, sick leave, vacation and paid holiday, termination or severance pay,
employee assistance programs, workers’ compensation benefits, restricted stock,
stock option or stock appreciation rights benefit plans and any other material
fringe benefits (“Seller Benefit Plans”). Seller Benefit Plans maintained in the
United States are hereinafter referred to as “Seller U.S. Benefit Plans;” other
Seller Benefit Plans are referred to as “Seller Non-U.S. Benefit Plans.” With
respect to each Seller Benefit Plan, the Buyer or its agents have been afforded
the opportunity to obtain a true and correct copy of the plan document or a
summary thereof, and where applicable, the most recent copies of the following:
summary plan description, actuarial estimates of Seller Benefit Plan
liabilities, audited financial statements for the Seller Benefit Plans, trust
agreements, and the most recent Internal Revenue Service determination letter or
opinion letter related to the Seller U.S. Benefit Plans (if applicable).

12



--------------------------------------------------------------------------------



 



          (b) No Seller U.S. Benefit Plan has terms requiring assumption by the
Buyer or its Affiliates.
          (c) The Seller and its Affiliates have paid and discharged promptly
when due all of their liabilities arising under ERISA or the Code of a character
which if unpaid or unperformed could result in the imposition of an Encumbrance
on any of the U.S. Assets or the Business Unit, or any liability to the Buyer.
          (d) With respect to any Business Unit Employee who is hired by the
Buyer immediately after the Closing (regardless of whether such employment is
thereafter continued), the consummation of the transactions hereby will not,
except as set forth in Section 4.13(d) of the Seller Disclosure: (i) by reason
of any contractual obligation of the Seller or its Affiliates, entitle any
Business Unit Employee to severance pay, unemployment compensation or similar
payment from the Buyer or its Affiliates or increase the amount of compensation
payable by the Buyer or its Affiliates to any Business Unit Employee; (ii) by
reason of any obligation of Seller or its Affiliates under applicable Law,
entitle any Business Unit Employee to severance pay, unemployment compensation
or similar payment from the Buyer or its Affiliates or increase the amount of
compensation payable by the Buyer or its Affiliates to any Business Unit
Employee, except those rights solely resulting from the consummation of the
transactions contemplated hereby, or (iii) entitle any Business Unit Employee to
an “excess parachute payment” within the meaning of Section 280G of the Code by
reason of any contractual obligation or obligation by Law of the Seller or its
Affiliates.
          (e) Section 4.13 of the Seller Disclosure Schedule identifies each of
the U.S. Benefit Plans that is intended to meet the requirements of Section
401(a) of the Code (the “Qualified Plans”). With respect to the Qualified Plans,
each such Qualified Plan has received a determination letter from the IRS to the
effect that it is qualified and the plans and trusts related thereto are exempt
from federal income taxes under Sections 401(a) and 501(a), respectively, of the
Code. All IRS qualification determination letters remain in effect and have not
been revoked. No issue concerning qualification of any Qualified Plan is pending
before or, to the Knowledge of the Seller, threatened by, the IRS, except for
routine requests for determination and qualification and no event has occurred
that would reasonably be expected to result in the revocation of any such
qualification.
          (f) With respect to each Business Unit Benefit Plan that is maintained
in or subject to the laws of a country other than the United States, each such
plan has been operated in compliance with applicable Law and in accordance with
the provisions of, and the rules and regulations covering, such plan except
where the failure to so comply would not, individually or in the aggregate, have
a Material Adverse Effect.
     Section 4.14 Labor and Employment Matters.
          (a) Except as set forth in Section 4.14(a) of the Seller Disclosure
Schedule, neither the Seller nor Q-Tech is a party to any collective bargaining
agreement or any other labor union agreement with any labor organization
applicable to any Business Unit Employees and to the Seller’s knowledge, there
are no pending demands for recognition of a union as collective bargaining agent
for all or any material portion of the Business Unit Employees. There is not

13



--------------------------------------------------------------------------------



 



pending or, to the Seller’s knowledge, threatened any material strike, lockout,
work stoppage, union organizing effort or unfair labor practice Action involving
any of the Business Unit Employees.
          (b) The Seller, with respect to the Business Unit, and Q-Tech have
withheld all material amounts related to Taxes and required by Law or Contract
to be withheld from the wages or salaries of, and other payments to the Business
Unit Employees and any former employees of the Business Unit and are not liable
for any past due wages, salaries or other payments to such Business Unit
Employees and any former employees of the Business Unit or any Taxes or
penalties for failure to so withhold when required or so make such payments when
due.
          (c) The Seller, with respect to the Business Unit, and Q-Tech are in
material compliance with all applicable Laws relating to age, race, disability,
national origin and sex discrimination and harassment. There are no pending or,
to the Seller’s knowledge, threatened Actions against the Seller with respect to
the Business Unit or Q-Tech alleging a failure to comply with any such Law, and
there are no outstanding Governmental Orders against the Seller or Q-Tech
arising out of any such alleged failure.
          (d) Neither the Seller nor Q-Tech has been a party to any transaction
involving mass layoffs or employment terminations sufficient in number to
trigger the notice requirements of the WARN Act, or with respect to Q-Tech,
similar requirements of any similar foreign, state or local Law during the
twelve (12) months prior to the date hereof.
     Section 4.15 Taxes.
          (a) The Seller has timely filed all material federal, state, local,
provincial and foreign Tax Returns, and has timely paid all material Taxes owed
by it (whether or not shown, or required to be shown, on any Tax Returns), in
each case relating to the Business Unit. Q-Tech has timely filed all material
Tax Returns required to be filed by it and has timely paid all material Taxes
owed (whether or not shown, or required to be shown, on any Tax Returns). All
such Tax Returns filed by the Seller relating to the Business Unit and by Q-Tech
were complete and correct in all material respects. There are no Encumbrances
for Taxes upon the U.S. Assets, the China Equity Capital, or the assets of
Q-Tech, except for current Taxes which are not yet delinquent. The Seller and
Q-Tech have withheld and paid to the proper Governmental Authority all material
Taxes required to have been withheld and paid with respect to the Business Unit
in connection with amounts paid to any employee, independent contractor,
creditor, stockholder or other third party, and all Forms W-2 and 1099 or other
Tax Returns required with respect thereto have been properly completed and
timely filed.
          (b) Except as set forth in Section 4.15(b) of the Seller Disclosure
Schedule, there is no material audit, action, suit, proceeding, claim,
examination, investigation, deficiency or assessment by any Governmental
Authority relating to Tax claims or Tax Returns of the Seller in respect of the
Business Unit or Q-Tech that has not been resolved or paid, and no such audit,
appeal, action, suit, proceeding, claim, examination, investigation, deficiency
or assessment is currently pending or, to the Seller’s knowledge, threatened. No
material deficiencies for any federal, state, local, provincial or foreign Taxes
have been asserted or assessed in writing against

14



--------------------------------------------------------------------------------



 



the Seller in respect of the Business Unit or against Q-Tech to which the U.S.
Assets or the China Equity Capital or assets of Q-Tech are subject or for which
the Buyer would be liable that remains unpaid or result in an Encumbrance on the
assets of the Business Unit or Q-Tech.
          (c) There are no agreements or consents currently in effect for the
waiver of any statute of limitations or extension of time with respect to an
assessment, deficiency or collection of any material amount of Taxes asserted
against Q-Tech or with respect to the U.S. Assets.
          (d) Since January 1, 2007, no written claim has been made against the
Seller or Q-Tech by any Governmental Authority in a jurisdiction where the
Seller (with respect to the Business Unit) or Q-Tech does not file Tax Returns
that the Business Unit or Q-Tech is or may become subject to taxation by that
jurisdiction.
          (e) There are no tax sharing, tax allocation, tax indemnification or
similar tax agreements in effect as between Q-Tech or any predecessor or
Affiliate thereof and any other party (including the Seller or any predecessors
or Affiliates thereof) under which Buyer or Q-Tech could be liable for any Taxes
or other claims of any party after the China Closing Date.
     Section 4.16 Undisclosed Liabilities. Neither the Seller nor Q-Tech has any
material liabilities or obligations, in respect of the Business Unit, of any
nature (whether accrued, absolute, contingent, unasserted, or otherwise) that
would be required by GAAP (subject to the exceptions set forth in Section 4.6 of
the Seller Disclosure Schedule) to be reflected on a balance sheet of the
Business Unit, except: (a) as disclosed or reserved against in the Financial
Statements, (b) for liabilities and obligations relating to Taxes not yet due
and payable, (c) for liabilities and obligations incurred in connection with the
transactions contemplated by this Agreement, (d) for executory liabilities or
obligation arising under any Contract included in the U.S. Assets or any
Contract to which Q-Tech is a party or by which its assets or properties are
bound, (e) for Retained Liabilities, (f) liabilities expressly disclosed in the
Seller Disclosure Schedule (or the documents listed in the Seller Disclosure
Schedule) and (g) other liabilities and obligations incurred in the ordinary
course of business since December 31, 2008, which individually and in the
aggregate would not constitute a Material Adverse Effect.
     Section 4.17 Sufficiency of Assets. Except (a) as disclosed on Section 4.17
of the Seller Disclosure Schedules, (b) for the Excluded Assets, and (c) for the
assets to which the Buyer will be provided access in the Transition Services
Agreement, the U.S. Assets and the assets held by Q-Tech include all of the
material assets and properties that are used or held for use by the Seller and
its Affiliates in the operation of the Business Unit as it is currently
conducted. The U.S. Assets, the assets owned by Q-Tech, and the assets the Buyer
will have the right to use under the Transition Services Agreement comprise all
of the assets necessary to operate the Business Unit as it is currently
conducted. Section 4.17 of the Seller Disclosure Schedule lists the services and
assets provided to the Business Unit under the Company-wide Contracts that are
not provided under the Transition Services Agreement.
     Section 4.18 Fees. Neither the Seller nor Q-Tech has paid or become
obligated (nor has the Seller or Q-Tech created any liability or obligation on
the part of the Buyer) to pay any fee or commission to any broker, finder or
intermediary in connection with the transactions contemplated hereby.

15



--------------------------------------------------------------------------------



 



     Section 4.19 Real Property.
          (a) Owned Real Property. The Seller owns fee simple title to the Owned
Real Property free and clear of all Encumbrances other than Permitted
Encumbrances. The Owned Real Property constitutes all real property owned by the
Seller and occupied by the Business Unit. Q-Tech does not own any real property.
With respect to each parcel of Owned Real Property:
               (i) There are no outstanding options or rights of first refusal
to purchase or lease the Owned Real Property, or any part or any interest
therein, by or through Seller, other than the Permitted Encumbrances. There are
no existing leases, tenancies or other rights of occupancy affecting the Owned
Real Property, other than the Permitted Encumbrances. There are no pending or,
to the Seller’s knowledge, threatened condemnation, taking, or like proceedings
affecting in any material manner any part of the Owned Real Property.
               (ii) Except with respect to Environmental Matters and
Environmental Laws, which matters are addressed exclusively in Section 4.20
hereof:
                    (A) The Owned Real Property is in material compliance with
all applicable Laws, including municipal, building, fire and zoning laws and
ordinances.
                    (B) There is no Action pending or, to the Seller’s
knowledge, threatened against the Seller with respect to the Owned Real
Property, or any interest therein.
                    (C) The Owned Real Property and the operation of the
Business Unit thereon do not violate in any material respect any restrictive
covenant affecting the Owned Real Property.
                    (D) The Seller has not received any written notice or order
or other written communication from any Governmental Authority having
jurisdiction requiring any material work to be performed with respect to the
Owned Real Property that has not been performed.
                    (E) The Seller has not received any written notice
concerning local improvements planned by a Governmental Authority that may
result in material assessments being levied against the Owned Real Property in
the immediate future.
               (iii) No materials have been supplied, or improvements made,
relative to the Owned Real Property or the buildings or improvements thereon
under agreements made by Seller (A) for which payment has not been made in full
or (B) which will be paid in accordance with normal trade terms, all of which
will be reflected on the Closing Balance Sheet.
               (iv) The Owned Real Property has adequate rights of ingress and
egress for the operation of the Business Unit as currently conducted.

16



--------------------------------------------------------------------------------



 



               (v) To the Seller’s knowledge, the improvements on the Owned Real
Property, in all material respects are in adequate working order for the conduct
of the Business as currently conducted, ordinary wear and tear excepted.
          (b) Leased Property. Section 4.19(b) of the Seller Disclosure Schedule
lists the China Leased Property and the U.S. Leased Property, which constitutes
all real property leased or subleased (i) to the Seller with respect to the
Business Unit, (ii) to Q-Tech, or (iii) otherwise occupied by the Business Unit.
The Seller has delivered to the Buyer correct and complete copies of the leases
and subleases listed in Section 4.19(b) of the Seller Disclosure Schedule (as
amended to date). The Seller does not lease or sublease any of the Owned Real
Property or the U.S. Leased Property to any Person for agricultural use. With
respect to each lease and sublease listed in Section 4.19(b) of the Seller
Disclosure Schedule:
               (i) the lease or sublease is the legal, valid, binding, and
enforceable obligation of the Seller or Q-Tech, as applicable, and, to the
Seller’s knowledge, the other parties thereto (subject to applicable bankruptcy,
insolvency, moratorium, reorganization or similar laws affecting the rights of
creditors generally and the availability of equitable remedies);
               (ii) to the Seller’s knowledge, neither the Seller nor Q-Tech is,
and, to the Seller’s knowledge, no other party to the lease or sublease is, in
breach or default, in any material respect, of such lease or sublease;
               (iii) subject to the Permitted Encumbrances, neither the Seller
nor Q-Tech has assigned, transferred, conveyed, mortgaged, deeded in trust or
encumbered any interest in the leasehold or subleasehold;
               (iv) to the Seller’s knowledge, there are no pending or
contemplated eminent domain or similar proceedings pursuant to which any portion
of the Leased Property would be acquired for public use; and
               (v) to the Seller’s knowledge, the improvements on the Leased
Property, in all material respects are in adequate working order for the conduct
of the Business as currently conducted, ordinary wear and tear excepted.
     Section 4.20 Environmental Matters.
          (a) Notwithstanding any other provision of this Agreement, this
Section 4.20 contains the only representations or warranties of the Seller with
respect to Environmental Laws or Environmental Matters (each as defined in
paragraph (g) below).
          (b) The Seller has made available for the Buyer’s inspection and
review true and complete copies of all material environmental reports and audits
in the possession and control of the Seller, Q-Tech, or any of their Affiliates
relating to the Owned Real Property, the Leased Property or the Business Unit.
          (c) The Seller and Q-Tech have all material Permits and Governmental
Orders currently required under all Environmental Laws for the proper conduct of
the Business Unit (the “Environmental Permits”). Such Environmental Permits are
in full force and effect. Section

17



--------------------------------------------------------------------------------



 



4.20(c) of the Seller Disclosure Schedule sets forth a list of all such
Environmental Permits and true and complete copies of all such Environmental
Permits have previously been provided to the Buyer by the Seller.
          (d) To the Seller’s knowledge, all Owned Real Property and Leased
Property and the Business Unit is in material compliance with all Environmental
Permits and Environmental Laws. Except as set forth in Section 4.20(d) of the
Seller Disclosure Schedule, to the Seller’s knowledge, neither the Seller,
Q-Tech nor the Business Unit has caused or contributed to any Release in
violation of applicable Environmental Law.
          (e) Except as set forth in Section 4.20(e) of the Seller Disclosure
Schedule, there are no Actions concerning any Release, Environmental Laws or
Environmental Permits, pending, or to the Seller’s knowledge, threatened,
against the Business Unit or against the Seller with respect to the Business
Unit or its operations or against Q-Tech. Since January 1, 2007, neither the
Seller nor Q-Tech has received any written notice of any Action arising under
any Environmental Law.
          (f) None of the properties currently owned, used or operated by the
Seller in connection with the Business Unit or by Q-Tech, are listed or, to the
Seller’s knowledge, proposed for listing on the National Priorities List
maintained by the U.S. Environmental Protection Agency, if any, or any analogous
list under state or Chinese Law. There are no material ongoing or, to the
Seller’s knowledge, planned environmental investigations, monitoring removals,
remediation or other Hazardous Materials response actions concerning any such
properties. To the Seller’s knowledge, there has been no material Release at
such properties in violation of Environmental Law and there are no Hazardous
Materials present at, on, under, in, about or migrating to or from such
properties, in material violation of any Environmental Laws.
          (g) As used in this Agreement, the following terms have the following
meanings:
          “Environmental Matters” means any matter arising out of or relating to
the environment or the production, storage, treatment, handling, use, emission,
release, discharge or disposal of any Hazardous Materials, excluding Laws and
regulations relating to workplace safety, such as the Occupational Safety and
Health Act of 1970, as amended.
          “Environmental Laws” means any Law relating to pollution or protection
of the environment enacted and in effect on the date hereof. By way of example
and not limitation, the term “Environmental Laws” shall include (as may have
been amended from time to time) the Hazardous Materials Transportation Act, the
Resource Conservation and Recovery Act, the Comprehensive Environmental
Response, Compensation and Liability Act (“CERCLA”), the Clean Water Act, the
Safe Drinking Water Act, the Atomic Energy Act, the Oil Pollution Act, the Safe
Drinking Water Act, the Solid Waste Disposal Act, the Emergency Planning and
Community Right to Know Act, the Federal Insecticide, Fungicide, and Rodenticide
Act, the Clean Air Act, all regulations under said statutes, and all analogous
foreign state, provincial and local statutes, regulations and ordinances, in
each case as in effect on the date hereof. For purposes of clarification,
(i) the Environmental Laws applicable to a facility in the United States

18



--------------------------------------------------------------------------------



 



shall be limited to Environmental Laws of the United States and the
Environmental Laws of the states or other jurisdictions in which such facility
is located, and (ii) the Environmental Laws applicable to a facility in China
shall be limited to Environmental Laws of China and the Environmental Laws of
the provinces or other jurisdictions in which such facility is located.
          “Hazardous Materials” for the purposes of this Agreement, means any
substance or material that is a hazardous material, hazardous substance,
hazardous waste, petroleum (including crude oil and any fractions thereof as
well as waste or used petroleum oils), asbestos, asbestos containing material,
polychlorinated biphenyls and regulated pursuant to any Environmental Laws.
          “Release” means any spilling, leaking, pumping, pouring, emitting,
emptying, discharging, injecting, escaping, migration, leaching, placing,
discarding, dumping or disposing of any Hazardous Materials into the environment
(including the abandonment of barrels, containers or other closed receptacles
containing any Hazardous Materials); provided, however, that such acts conducted
in compliance with applicable Environmental Laws or Environmental Permits do
not, without more, constitute a “Release.”
The parties agree that all matters identified in writing in the Environmental
Studies prepared and delivered to the Buyer, prior to the Closing Date pursuant
to Section 6.1(c) and (d) will be deemed, without any further action by the
parties, disclosed by the Seller as exceptions to each representation in this
Section 4.20 (whether or not there currently is a Seller Disclosure Schedule
with respect to such a representation) for all purposes, including
indemnification.
     Section 4.21 Inventory. All of the inventory (including raw materials,
work-in-process and finished goods) of the Business Unit reflected on the
Financial Statements was acquired or produced in the ordinary course of
business.
     Section 4.22 Notes and Accounts Receivable. All notes and accounts
receivable, including foreign accounts receivable, of the Seller relating to the
Business Unit and of Q-Tech, in each case that are being transferred to the
Buyer pursuant to this Agreement, were acquired in the ordinary course of
business from bona fide, arms-length transactions.
     Section 4.23 Suppliers. As of the date hereof, none of the top 10 suppliers
of the Business Unit, based on total payments by the Business Unit to suppliers
during the period from January 1, 2009 to September 30, 2009, has notified the
Seller or Q-Tech in writing that it intends to materially reduce, cancel or
terminate doing business with the Business Unit nor, as of the date hereof, to
the Seller’s knowledge, is any such material reduction, cancelation, or
termination reasonably expected by Seller (except as a result of or related to
the transactions contemplated hereby and the announcement thereof).
     Section 4.24 Customers. None of the top 10 customers of the Business Unit,
based on sales revenue earned by the Business Unit during the period from
January 1, 2009 to September 30, 2009, has terminated, materially reduced, or
notified the Seller or Q-Tech in writing that it intends to materially reduce or
cease doing business with the Business Unit nor, to the Seller’s knowledge, is
any such material reduction, cancelation, or termination reasonably

19



--------------------------------------------------------------------------------



 



expected by Seller (except as a result of or related to the transactions
contemplated hereby and the announcement thereof). No such customer is an
Affiliate of the Seller or Q-Tech.
     Section 4.25 Certain Payments. None of Seller’s or Q-Tech’s directors,
officers, employees or, to the Seller’s knowledge, agents has, in connection
with the conduct of the Business Unit, given any contribution, gift, bribe,
payoff, kick-back or other similar benefit, whether in money or property, to any
supplier, customer, governmental employee or other Person, in violation of Law.
     Section 4.26 Powers of Attorney. Except as set forth in Section 4.26 of the
Seller Disclosure Schedule, there are no outstanding powers of attorney executed
on behalf of the Seller or Q-Tech relating to the Business Unit.
     Section 4.27 Warranty. Section 4.27 of the Seller Disclosure Schedule
includes copies of the standard warranty terms and conditions of sale or lease
for Products manufactured, sold, leased, delivered or serviced by the Seller in
connection with the Business Unit or by Q-Tech (containing applicable guaranty,
warranty and indemnity provisions) as in effect on the date hereof, and for
services provided by the Seller in connection with the Business Unit or by
Q-Tech.
     Section 4.28 Disclaimer. NEITHER THE SELLER NOR ANY OF ITS AFFILIATES,
REPRESENTATIVES OR ADVISORS HAVE MADE, OR SHALL BE DEEMED TO HAVE MADE, TO THE
BUYER ANY REPRESENTATION OR WARRANTY WITH RESPECT TO THE BUSINESS UNIT, THE
ASSETS OF Q-TECH, THE U.S. ASSETS, THE CHINA EQUITY CAPITAL OR THE ASSUMED
LIABILITIES OR RETAINED LIABILITIES, OTHER THAN THOSE SET FORTH IN THIS
AGREEMENT AND THE ANCILLARY DOCUMENTS AND THERE ARE NO CONDITIONS OF THE PARTIES
TO CLOSE THE TRANSACTIONS CONTEMPLATED HEREBY OTHER THAN AS SPECIFICALLY SET
FORTH IN THIS AGREEMENT, AND, WITH RESPECT TO THE CHINA CLOSING DATE, THE EQUITY
PURCHASE AGREEMENT.
ARTICLE V
REPRESENTATIONS AND WARRANTIES OF THE BUYER
     The Buyer hereby represents and warrants to the Seller except as otherwise
set forth in the disclosure schedule delivered by the Buyer to the Seller
concurrently herewith (the “Buyer Disclosure Schedule”) and identifying the
section or subsection of this Agreement to which such exception applies
(provided that information disclosed in any paragraph of the Buyer Disclosure
Schedule shall qualify other paragraphs in this Agreement to the extent it is
reasonably clear from the disclosure that such disclosure is applicable to such
other paragraphs), as follows:
     Section 5.1 Organization and Good Standing. Each of the Buyer and the
Chinese Buyer is an entity duly organized, validly existing and in good standing
(where applicable) under the laws of the jurisdiction of its organization and
has all requisite corporate or similar power and authority to own, lease, and
operate the properties and assets it currently owns or leases and to

20



--------------------------------------------------------------------------------



 



carry on its business as it is currently conducted. Each of the Buyer and the
Chinese Buyer is duly licensed or qualified to do business as a foreign entity
and is in good standing in all jurisdictions in which the character of the
properties and assets now owned or leased by it or the nature of the business
now conducted by it requires it to be so licensed or qualified, except, in each
case, where the failure so to be so qualified, licensed or in good standing
would not, individually or in the aggregate, materially hinder, impair or delay
the consummation of the transactions contemplated hereby (a “Buyer Material
Adverse Effect”).
     Section 5.2 Corporate Authority and Approval. Each of the Buyer and the
Chinese Buyer has all requisite power and authority to enter into, and perform
its obligations under, this Agreement and the Ancillary Documents to which it is
a party and to consummate the transactions contemplated hereby and thereby. The
execution and delivery of this Agreement and the Ancillary Documents to which it
is a party by the Buyer and the Chinese Buyer, the performance by the Buyer and
the Chinese Buyer of their respective obligations hereunder and thereunder, and
the consummation by the Buyer and the Chinese Buyer of the transactions
contemplated hereby and thereby have been duly authorized by all requisite
corporate or similar action on the part of the Buyer and the Chinese Buyer. This
Agreement has been, and at the Closing, the Ancillary Documents will have been,
duly executed and delivered by the Buyer and the Chinese Buyer, as applicable,
and (assuming the valid authorization, execution, and delivery of this Agreement
and the Ancillary Documents by the Seller and the Parent) constitute (in the
case of the Ancillary Documents upon execution and delivery by the Parent and
the Seller party thereto at Closing) valid and binding obligations of the Buyer
and the Chinese Buyer enforceable against such parties in accordance with their
terms, except to the extent such enforceability may be limited by bankruptcy,
insolvency, reorganization, fraudulent conveyance, moratorium or other similar
Laws relating to or affecting creditors’ rights generally and to general
principles of equity (regardless of whether enforcement is considered in a
proceeding in equity or at law).
     Section 5.3 Consents. No material Governmental Approval is required in
connection with the execution, delivery and performance by the Buyer of this
Agreement or by the Buyer and the Chinese Buyer of the Ancillary Documents to
which they are a party or the taking by them of any other action contemplated
hereby or thereby (excluding Governmental Approvals, if any, which the Seller is
required to obtain or make, as to which no representations or warranties are
made), except for those required under the HSR Act and approval of the transfer
of China Equity Capital by the relevant China authorities as set forth in
Section 4.3 of the Seller Disclosure Schedule.
     Section 5.4 No Conflicts. The execution and delivery of, and performance by
the Buyer of its obligations under, this Agreement and by the Buyer and the
Chinese Buyer of their respective obligations under the Ancillary Documents to
which they are a party and the consummation by the Buyer and the Chinese Buyer
of the transactions contemplated hereby and thereby will not, with or without
the giving of notice or the lapse of time, or both, subject to obtaining any
Governmental Approvals referred to in Section 4.3 and Section 5.3, (a) violate
in any material respect any provision of the organizational documents of the
Buyer or the Chinese Buyer, (b) violate in any material respect any Governmental
Order applicable to the Buyer or the Chinese Buyer, or (c) result in a material
breach of any Contract to which the Buyer or the Chinese Buyer is a party.

21



--------------------------------------------------------------------------------



 



     Section 5.5 Funds Available. The Buyer has (and at the Closing will have)
sufficient funds to enable it to pay the Base Purchase Price, to pay and
discharge when due the Assumed Liabilities and otherwise to consummate the
transactions contemplated by this Agreement.
     Section 5.6 Litigation. There are no Actions pending or, to the Buyer’s
knowledge, threatened against the Buyer or the Chinese Buyer (a) with respect to
which there is a reasonable likelihood of a determination that, individually or
in the aggregate, would have a Buyer Material Adverse Effect or (b) that seeks
to enjoin or obtain damages in respect of the consummation of the transactions
contemplated hereby.
     Section 5.7 Buyer’s Financial Status. The Buyer has the financial ability
to consummate the transactions contemplated in this Agreement on a timely basis
without any financing contingency.
     Section 5.8 Fees. The Buyer and the Chinese Buyer have no liability or
obligation to pay any fee or commission to any broker, finder or intermediary in
connection with the transactions contemplated hereby for which the Seller could
become liable or obligated.
     Section 5.9 Investment Interest. The Chinese Buyer is acquiring the China
Equity Capital for its own account for investment purposes only and not with a
view to, or for sale or resale in connection with, any distribution within the
meaning of Section 2(11) of the United States Securities Act of 1933, as amended
(the “Securities Act”). The Chinese Buyer understands that the China Equity
Capital is characterized as “restricted securities” under the federal securities
laws inasmuch as they are being acquired from the Seller in a transaction not
involving a public offering and that under such laws and applicable regulations
such securities may be resold without registration under the Securities Act only
in certain limited circumstances.
ARTICLE VI
PRE-CLOSING COVENANTS
     Section 6.1 Access to Information.
          (a) Between the date hereof and the Closing Date, (i) the Seller shall
work with the Buyer and its accountants, attorneys and other authorized agents
to complete their due diligence examination and investigation of the Business
Unit as promptly as reasonably possible, but in a manner so as not to interfere
with the operation of the Business Unit and that is in compliance with
applicable Law, (ii) the Buyer and its representatives will be allowed access to
the books, records, contracts and financial records of the Business Unit for the
purpose of completing such due diligence review through an electronic data room
to be created by the Seller; (iii) the Business Unit’s auditors, attorneys and
other consultants of the Business Unit shall be made available for the purpose
of completing such due diligence review; and (iv) the Seller shall permit the
Buyer access to the facilities of the Business Unit, Employees (including,
without limitation, representatives of any union currently representing such
Employees) and certain key personnel of the Business Unit at reasonable times as
agreed in advance by the Seller and the Buyer.

22



--------------------------------------------------------------------------------



 



          (b) In no event shall the Buyer, its Affiliates or their employees,
representatives or agents have any contact with any customer, supplier, employee
or agent of the Seller, Q-Tech or the Business Unit with respect to the
transactions contemplated by this Agreement unless such contact is conducted in
compliance with applicable Law and is arranged through and approved in advance
by Parent’s employees Milt Childress or Chris O’Neal. The Buyer shall cause any
such contact to comply with any reasonable restriction imposed by the Seller,
including the requirement that a representative of the Seller be present during
any such communication.
          (c) The Buyer shall be entitled, at its sole cost and expense, to have
the Owned Real Property and Dixon, California Leased Property and the China
Leased Property surveyed and to conduct physical inspections (but not invasive
testing, sampling or any other similar procedures, without the Seller’s prior
written consent which will not be unreasonably withheld or delayed and subject
to a written access agreement to be agreed by the parties) of the Owned Real
Property and the Dixon, California Leased Property and the China Leased
Property, and the improvements located thereon, at times that are reasonably
acceptable to the Seller; provided, however, that the Seller expressly consents
to the invasive testing at such Owned Real Property or Dixon, California Leased
Property and the China Leased Property pursuant to protocols as mutually agreed
by the Buyer and the Seller (which protocols shall be sufficient to permit the
finalization of such studies by the Final Environmental Studies Delivery Date as
provided in Section 12.2(g) and pursuant to environmental sampling and data
compilation procedure and scope which, at a minimum, shall include such
procedures and scope as are in conformity with, or, if the Buyer and the Seller
otherwise agree, the functional equivalent of, generally accepted standards of
Phase I and Phase II environmental studies) (the “Environmental Studies”). The
Buyer shall provide not less than three Business Days prior notice to Seller of
each proposed entry upon any such property and coordinate scheduling with
Seller. Buyer shall indemnify, defend and hold harmless the Seller and its
employees, agents and representatives, from and against any and all liabilities,
costs and damages arising from any activities of the Buyer or its employees,
agents or representatives in connection with diligence on the Owned Real
Property or Dixon, California Leased Property and the China Leased Property
prior to the Closing Date. The Buyer and Seller shall use commercially
reasonable efforts promptly after the date hereof to develop mutually acceptable
procedures and protocols to produce the Final Environmental Studies.
          (d) The Buyer shall promptly provide the Seller with a draft of every
Environmental Study prior to the finalization of such Environmental Study, and
shall permit the Seller sufficient time to review and comment on such drafts
prior to finalization, provided the Seller shall provide such comments within
five Business Days of receipt. The Buyer shall not unreasonably refuse to
incorporate the Seller’s comments or corrections in any final Environmental
Study, provided that such comments from the Seller shall be deemed accepted by
the Buyer if the Buyer does not object to such comments within five Business
Days of receipt. Upon conclusion of such review and comment period between the
Buyer and the Seller, the Buyer shall promptly finalize and deliver to the
Seller a copy of each final Environmental Study (the “Final Environmental
Studies”). In no event shall the Buyer have any right to deliver any Final
Environmental Study after the earlier of the Closing Date or the Final
Environmental Study Delivery Date. Any Environmental Matter identified in the
Final Environmental Studies that either is (a) reasonably likely to be a
violation of Environmental Law and such violation of

23



--------------------------------------------------------------------------------



 



Environmental Law was caused by the Seller or any of its Affiliates or, assuming
the Seller is currently the owner or the operator of such real property, a
violation for which the Seller would be responsible to remedy under applicable
Law or (b) reasonably likely to be a violation of Environmental Law and such
violation of Environmental Law materially and adversely affects the operation of
the Business Unit as operated on the Closing Date, in the case of United States
real property and the China Closing Date, in the case of China real property,
shall be an “Interim Period Environmental Issue” and shall be a Retained
Liability hereunder (except to the extent the Closing occurs following the
exercise by the Seller of its right to cap its aggregate liability for any
Response Actions to the Response Action Cap pursuant to Section 14.1(g), in
which case, such Interim Period Environmental Issues shall become Assumed
Liabilities to the extent of any obligations or liabilities in excess of the
Response Action Cap).
          (e) Any investigation by the Buyer shall be conducted in such a manner
as not to interfere unreasonably with the normal operations of the Business
Unit, in accordance with any confidentiality requirements of the Seller and in
accordance with applicable Law.
     Section 6.2 Operation of the Business Unit. Except as contemplated by this
Agreement or as indicated on Section 6.2 of the Seller Disclosure Schedule,
during the period from the date hereof to the Closing Date and with respect to
Q-Tech, the China Closing Date, the Seller and the Parent shall use commercially
reasonable efforts to, and shall cause Q-Tech to, use commercially reasonable
efforts to conduct the business of the Business Unit only in the ordinary course
of business consistent with past practices, and use commercially reasonable
efforts (which shall not require payments of money to third parties outside of
the ordinary course of business) to preserve intact the Business Unit and
related relationships with distributors, customers, suppliers, and other third
parties, and keep available the services of the present Business Unit Employees.
Without limiting the generality of the foregoing, except as otherwise
contemplated by the Agreement or as described in Section 6.2 of the Seller
Disclosure Schedule, between the date hereof and the Closing Date and, with
respect to Q-Tech, the China Closing Date, as applicable, without the prior
written consent of the Buyer, which consent shall not be unreasonably withheld
or delayed, and the granting of which shall comply with applicable Law, the
Seller and the Parent, with respect to the Business Unit, shall not and shall
cause Q-Tech not to:
               (i) make any change in the outstanding capital stock of Q-Tech or
the Seller or the certificate of incorporation or bylaws, or similar
organizational documents of Q-Tech or the Seller;
               (ii) terminate (other than by expiration) or enter into any
Material Contract or cancel, modify or waive any material debts or claims held
by the Seller with respect to the Business Unit or Q-Tech or waive any rights
material to the Business Unit (other than those that are Excluded Assets);
               (iii) knowingly do any act, or knowingly omit to do any
reasonable act, that will cause a material breach or default in any of the
Material Contracts;
               (iv) mortgage, pledge or grant a security interest in any of the
U.S. Assets, the assets of Q-Tech or the China Equity Capital;

24



--------------------------------------------------------------------------------



 



               (v) acquire, lease, sell, transfer or otherwise dispose of any
asset, except for acquisitions, leases, sales, transfers and dispositions, in
each case, in the ordinary course of business consistent with past practices and
in any event not exceeding USD 150,000, except for purchase and sales orders in
the ordinary course;
               (vi) make any change to or increase the compensation paid (other
than periodic raises in the ordinary course of business not exceeding the
budgeted increases set forth in Section 6.2 of the Seller Disclosure Schedule,
or as may be required under the Contracts existing as of the date hereof) or
benefits offered by the Seller or Q-Tech to any of the Business Unit Employees
other than with respect to the Retained Employees and other than pursuant to the
Retention Agreements;
               (vii) maintain insurance coverage at levels consistent with
presently existing levels so long as such insurance is available at commercially
reasonable rates;
               (viii) (a) make, change or revoke any Tax election, (b) file any
amendment to a Tax Return, (c) adopt or change in any material respect any Tax
accounting method, (d) prepare any Tax Returns which include the income or
assets of Q-Tech in a manner which is not consistent in all material respects
with the past practice of the treatment of the items relating to Q-Tech and the
Seller, or (e) enter into any settlement or closing agreement with a taxing
authority, in each case except to the extent (1) required by applicable Law,
(2) such item does not relate to either of Q-Tech or the Seller, or (3) as would
not affect the amount of Tax for which the Buyer is otherwise responsible for
pursuant to this Agreement;
               (ix) plan, announce, implement or effect any reduction in force,
lay-off, early retirement program, severance program or other program or effort
concerning the termination of employment of Business Unit Employees (other than
routine employee terminations for cause or due to poor performance);
               (x) hire any new Business Employee with an annual base salary and
annual target bonus opportunity in excess of USD 100,000 in the aggregate; or
               (xi)enter into any agreement to do any of the foregoing.
     Section 6.3 Filings and Approvals.
          (a) The Seller and the Parent shall use reasonable best efforts to
make, as promptly as practicable after the date of this Agreement but no later
than January 5, 2010, all filings required by Law to be made by it to consummate
the transactions contemplated hereby (including all filings under the HSR Act).
Between the date of this Agreement and the Closing Date, the Seller shall
cooperate with the Buyer with respect to all filings that the Buyer is required
by Law to make in connection with the transactions contemplated hereby.
          (b) The Buyer shall use reasonable best efforts to make, as promptly
as practicable after the date of this Agreement but no later than January 5,
2010, all filings required by Law to be made by it to consummate the
transactions contemplated hereby (including all filings under the HSR Act).
Between the date of this Agreement and the Closing Date, the Buyer

25



--------------------------------------------------------------------------------



 



shall cooperate with the Seller with respect to all filings that the Seller is
required by Law to make in connection with the transactions contemplated hereby.
          (c) The Buyer and the Seller shall each request early termination of
the applicable waiting period under the HSR Act.
          (d) Without limiting the foregoing, the Seller and the Buyer shall
each use all reasonable best efforts to resolve any objections asserted by any
Governmental Authority challenging the transactions contemplated by this
Agreement as violative of any Law. Such reasonable best efforts shall include an
obligation by the Buyer to divest or hold separate any product line or business
if necessary in order to cause the expiration or termination of the applicable
waiting periods under the HSR Act or to obtain the relevant approvals under the
HSR Act or any other competition or merger control Laws or to resolve or settle
any objection or litigation of any Governmental Authority or to have lifted,
vacated, reversed or overturned any Governmental Order; provided that the Buyer
specifically shall not be required to so divest or hold separate any product
line or business or to otherwise take any similar actions that would cause the
HSR Commitment to exceed USD 5,000,0000. If efforts to resolve any objections
are unsuccessful and any Governmental Authority institutes any Action
challenging any transaction contemplated by this Agreement as violative of any
Law, the Seller and the Buyer shall cooperate with each other and use reasonable
best efforts to contest and resist vigorously any such Action and to have
vacated, lifted, reversed or overturned any decree, judgment, injunction or
other order, whether temporary, preliminary or permanent, that is in effect and
that prohibits, prevents or restricts consummation of any such transactions and
the Buyer shall reimburse the Seller, Q-Tech and the Parent for all
out-of-pocket expenses incurred by either of them in connection with any such
Action or in connection with any request for additional information or
documentary material pursuant to HSR Act Section 18a(e)(1)(a) from any
Governmental Authority; provided, however, that the Buyer shall only be
responsible to reimburse the Seller for the attorneys’ fees of any legal counsel
jointly engaged by the Buyer and the Seller.
     Section 6.4 No Negotiation. Until such time, if any, as this Agreement is
terminated pursuant to ARTICLE XIV, the Seller and the Parent shall refrain, and
shall cause each of their Affiliates to refrain from, either directly or
indirectly, soliciting offers from, negotiating or entering into agreements
with, any Person (other than the Buyer) to acquire, lease or license all or any
part of the Business Unit, and from offering all or any part of the Business
Unit to, any Person (other than the Buyer) other than as expressly permitted in
Section 6.2, and from providing to any such Person (other than the Buyer) access
to the Business Unit’s properties, books, records, financial statements,
contracts and documents.
     Section 6.5 Confidentiality; No Hire. The Seller, the Buyer and the Parent
agree that the Confidentiality Agreement dated February 10, 2009 between the
Buyer and the Parent (the “Confidentiality Agreement”) shall remain in full
force and effect and binding upon the Seller and the Buyer (a) at all times
prior to the Closing and (b) after any termination of this Agreement, and each
agrees to comply with the terms of such Confidentiality Agreement. From the date
hereof until November 18, 2011, the Buyer shall not hire (except upon the
Closing) the Business Unit’s president or any of his direct reports. From the
date hereof until May 18, 2011, the Buyer shall not hire (except upon the
Closing) any other employee of the Business Unit identified in the materials
provided by the Seller with respect to the Business Unit or with whom

26



--------------------------------------------------------------------------------



 



the Buyer or its representatives have come into contact in connection with the
due diligence process or the transactions contemplated hereby, provided however
that hiring any such employees shall not constitute a violation of the foregoing
restriction if such hiring is a result of general solicitations for employment.
     Section 6.6 Efforts to Satisfy Closing Conditions. Between the date hereof
and the Closing Date, (a) the Seller shall use commercially reasonable efforts
to obtain the consents necessary to assign each Material Contract and the
consents set forth in Section 6.6 of the Seller Disclosure Schedule, and the
Buyer agrees to reasonably cooperate with the Seller in obtaining any such
consent (provided that neither party shall be required to pay any amounts in
order to obtain such consents), and (b) the parties shall otherwise use
reasonable best efforts to cause the conditions in ARTICLE XII to be satisfied
on or before the Closing Date. With respect to the preceding subsection (a) the
Seller’s efforts shall include communicating with the landlord of the Dixon,
California leased premises, with regard to assignment of that lease and the
appropriate form of assignment promptly after the date hereof, and not
unreasonably withholding or delaying the Seller’s agreement to any terms of such
assignment provided by the landlord that are consistent with the terms of such
lease existing on the date hereof.
     Section 6.7 Cooperation. The parties hereto shall generally cooperate with
each other and do such other acts and things in good faith as may be reasonable,
necessary or appropriate timely to effectuate the intent and purposes of this
Agreement and the consummation of the transactions contemplated hereby. Without
limiting the generality of the foregoing, Seller and Parent shall and shall
cause Q-Tech to cooperate with the Buyer and the Chinese Buyer to obtain the
China Approvals.
     Section 6.8 Zhang Retention Agreement. The Buyer and the Seller shall use
commercially reasonable efforts to obtain the execution and delivery by Jordan
Zhang on a retention or employment agreement in substantially the form exchanged
between the Buyer and the Seller most recently to the date hereof. If on the
China Outside Date the China Closing has not occurred, the Buyer shall promptly
reimburse Q-Tech for amounts paid to Jordan Zhang pursuant to such agreement (as
agreed by the parties hereto) by Q-Tech (without regard to any amendment
thereto, unless consented to by the Chinese Buyer).
ARTICLE VII
POST-CLOSING COVENANTS OF THE SELLER AND PARENT
     The Seller and the Parent hereby covenant and agree with the Buyer as
follows:
     Section 7.1 Noncompetition. In the event of the Closing, then for a period
of four (4) years after the Closing Date (the “Noncompete Period”), the Parent
shall not, and shall cause its controlled affiliates not to, sell, manufacture
or distribute any of the Products set forth in Section 7.1 of the Seller
Disclosure Schedule (the “Competitive Products”) to customers anywhere in the
world; provided that the foregoing restriction shall not restrict either the
Parent or any of its controlled Affiliates from acquiring or combining with a
business that provides, sells, manufactures or distributes Competitive Products
(or providing, selling, manufacturing or distributing Competitive Products as a
result of such acquisition or combination), so long as the

27



--------------------------------------------------------------------------------



 



sale of Competitive Products does not exceed 20% of the net annual sales of the
acquired business as of the date of acquisition or combination. Notwithstanding
the foregoing, the Parent or any of its controlled Affiliates may acquire or
combine with a business or Person that has sales of Competitive Products
exceeding 20% of its net annual sales if the Parent or such controlled
Affiliate, as applicable, uses commercially reasonable efforts to divest the
portion of such business that sells such Competitive Products within two
(2) years after its acquisition. Notwithstanding anything to the contrary
contained in this Agreement, the restrictions in this Section 7.1 shall not
prohibit either the Parent or any of its controlled Affiliates from
(i) conducting any business conducted by such Person as of the date of this
Agreement (other than the business conducted by the Business Unit), including,
specifically, the business of the Seller’s Compressor Products International
(CPI) business; (ii) selling any Competitive Product after such time as the
Buyer (including its successors and assigns with respect to the Business Unit)
ceases to sell or attempt to sell such Competitive Product; (iii) holding or
having an economic, non-controlling interest in up to five percent (5%) of the
outstanding issued share capital of a company listed on any recognized national
stock exchange; or (iv) at the request of the Buyer, fulfilling for the benefit
of the Buyer or on its behalf any obligation pursuant to this Agreement or any
agreement to be entered into pursuant to this Agreement. The obligations of the
Parent and its controlled Affiliates pursuant to this Section 7.1 shall
terminate: (A) as to any such Affiliate, at such time as such Person ceases to
be a controlled Affiliate of the Parent; (B) as to any transferee of the Parent
or any of its controlled Affiliates that purchases a business or division of the
Parent or any of its controlled Affiliates, upon the closing of such purchase;
and (C) in the event of a change in control of the Parent that would be required
to be reported under Item 5.01 of Form 8-K under the Securities Exchange Act of
1934, as amended. The parties agree, because damages would be an inadequate
remedy, that a party seeking to enforce this Section 7.1 may be entitled to
specific performance and injunctive relief as remedies for any breach thereof,
in addition to other remedies available at law or in equity.
     Section 7.2 Nonsolicitation of Hired Employees. For the period beginning on
the Closing Date and ending on the second anniversary of the Closing Date,
neither the Parent nor any of its Affiliates shall solicit the employment of or
employ any Hired Employee or any employee of Q-Tech as of the Closing Date, or
engage any Hired Employee or any employee of Q-Tech as of the Closing Date as an
independent contractor; provided that the foregoing shall not prevent the Parent
or any of its Affiliates from interviewing or hiring a Hired Employee or an
employee of Q-Tech (i) who has responded to a job posting or advertisement in a
publication of general circulation or a job-posting website, so long as such
posting or advertisement is not specifically directed at or provided to the
Hired Employees, (ii) whose employment with the Buyer is terminated for any
reason (other than for cause) or (iii) with the Buyer’s prior written consent.
     Section 7.3 Modification of Covenants. If a final judgment of a court or
tribunal of competent jurisdiction determines that any term or provision
contained in Sections 7.1 and 7.2 is invalid or unenforceable, then the parties
agree that the court or tribunal will have the power (i) to reduce the scope,
duration or geographic areas of the term or provision, (ii) to delete specific
words or phrases and/or (iii) to replace any invalid or unenforceable term or
provision with a term or provision that is valid and enforceable and that comes
closest to expressing the intention of the invalid or unenforceable term or
provision. The Seller and the Parent acknowledge that Sections 7.1 and 7.2 are
reasonable and necessary to protect and preserve the Buyer and its

28



--------------------------------------------------------------------------------



 



Affiliates’ legitimate business interests and the value of the U.S. Assets and
Q-Tech and to prevent any unfair advantage conferred on the Seller and the
Parent and/or their Affiliates.
     Section 7.4 China Approval. If the China Approval is not obtained prior to
the Closing, the Closing shall nonetheless take place and, thereafter, the
Parent and the Buyer shall cooperate in any lawful and reasonable arrangement
reasonably proposed by the Buyer (not including the payment of any
consideration) under which the Buyer shall obtain the economic claims, rights
and benefits under, and shall bear all the costs, liabilities and burdens with
respect to, the operation of Q-Tech (the equity ownership of which shall not be
transferred to the Chinese Buyer until the China Closing Date and shall be held
separate by the Parent until the China Approval is received at which time it
shall be transferred to the Chinese Buyer); provided that the Buyer shall pay or
satisfy all the costs, expenses, obligations and liabilities incurred by Q-Tech
in connection with any such alternative arrangements (other than legal fees
incurred by the Parent and Q-Tech in connection with documenting and negotiating
such arrangement, which shall be borne by the Parent). Notwithstanding the
provisions of the previous sentence, no cash or other consideration will be
transferred between Q-Tech and the Parent, on one hand, and the Buyer and the
Chinese Buyer, on the other hand, as contemplated in the previous sentence until
the China Closing Date. During the period between Closing and the China Closing
Date, the parties further agree to operate Q-Tech in accordance with the terms
set forth in Section 7.4 of the Seller Disclosure Schedule. In the event the
failure to obtain the China Approval is the result of a failure by a party
hereto to perform any covenants or agreements in this Agreement in connection
with obtaining the China Approval, the non-defaulting party shall retain all its
indemnity and other rights set out in this Agreement with respect to such
failure to perform its agreements hereunder. If at any time, the Buyer, in its
reasonable discretion determines that the China Approval is not obtainable with
commercially reasonable efforts, and that the business of Q-Tech can be
effectively transferred to the Buyer through the transfer of assets and the
assumption of liabilities of Q-Tech, the Parent shall, upon the request of the
Buyer, cooperate with all of the Buyer’s reasonable directives in that regard so
as to effectively convey, directly or beneficially, the business of Q-Tech to
the Chinese Buyer.
     Section 7.5 Further Assurances. From and after the Closing, upon reasonable
request of the Buyer or the Chinese Buyer, and at the Buyer’s or Chinese Buyer’s
expense, the Seller and the Parent shall do, execute, acknowledge and deliver
all such further acts, assurances, deeds, assignments, transfers, conveyances,
and other instruments and papers as may be reasonably required to assign,
transfer, convey and deliver to and vest in the Buyer ownership of the U.S.
Assets, the China Equity Capital and the assets of Q-Tech consistent with the
terms of this Agreement.
     Section 7.6 Payment by Chinese Buyer. The Chinese Buyer will exercise its
best endeavors to obtain the approvals required in order to pay the China Base
Purchase Price Amount and China Cash Payment to the Parent as soon as allowed by
Law after the China Closing Date.

29



--------------------------------------------------------------------------------



 



ARTICLE VIII
POST-CLOSING COVENANTS OF THE BUYER
     The Buyer hereby covenants and agrees with the Seller as follows:
     Section 8.1 Preservation of Books and Records.
          (a) For a period ending upon the later of (i) six years from the end
of the calendar year in which the Closing occurs or (ii) the expiration of any
applicable statute of limitations, including any extensions thereof (the
“Information Maintenance Period”):
               (i) The Buyer shall not dispose of or destroy any of the books
and records included in the U.S. Assets and shall cause Q-Tech not to dispose or
destroy any of the books and records included in the assets of Q-Tech relating
to periods prior to the Closing (“Books and Records”) without first offering to
turn over possession thereof to the Seller by written notice to the Seller at
least 90 days prior to the proposed date of such disposition or destruction.
               (ii) The Buyer shall allow the Seller and its agents access to
all Books and Records on reasonable notice and at reasonable times at the
principal places of the Business Unit or at any location where any Books and
Records are stored, and the Seller shall have the right, at its own expense, to
make copies of any Books and Records; provided, however, that any such access or
copying shall be had or done in such a manner so as not to unduly interfere with
the normal conduct of the Buyer’s businesses.
               (iii) The Buyer shall make available to the Seller upon written
request (A) the Buyer’s personnel to assist the Seller in locating and obtaining
any Books and Records, and (B) any of the Buyer’s personnel whose assistance or
participation is reasonably required by the Seller or any of its Affiliates in
anticipation of or preparation for, or for depositions or testimony in, existing
or future Actions or other matters in which the Seller or any of its Affiliates
are involved. The Seller shall reimburse the Buyer for the reasonable
out-of-pocket expenses incurred by it in performing the covenants contained in
this Section 8.1(a)(iii).
               (iv) The Seller shall allow the Buyer and its agents to access
any of the books and records, including, without limitation, any Tax Returns and
information and documentation in support thereof, that relate directly or
indirectly to the Business Unit in the Seller’s possession, on reasonable notice
and at reasonable times at any location where such books and records are stored
and the Buyer shall have the right, at its own expense, to make copies of such
books and records; provided, however, that any such access or copying shall be
had or done in such a manner so as to not unduly interfere with the normal
conduct of the Seller’s business. The Seller shall not dispose of or destroy any
such books and records without first offering to turn over possession thereof to
the Buyer by written notice to the Buyer at least 90 days prior to the proposed
date of such disposition or destruction. The provisions of this
Section 8.1(a)(iv) shall not apply to the matters addressed by Section 13.3 of
the Seller Disclosure Schedule or the records related thereto.

30



--------------------------------------------------------------------------------



 



          (b) Provided that the Seller notifies the Buyer in writing prior to
the expiration of the Information Maintenance Period, the Information
Maintenance Period shall be extended in the event that any Action has been
either commenced or is pending against the Seller or its Affiliates with respect
to the Business Unit or threatened at the termination of such Information
Maintenance Period, and such extension shall continue until any such Action has
been settled through judgment or otherwise or is no longer pending or
threatened.
     Section 8.2 Use of the Seller’s Names or Reputation. Except as specifically
set forth herein, the Buyer and its Affiliates shall not operate the Business
Unit utilizing, based on or taking advantage of the trademarks, tradenames,
servicemarks, or the name, reputation or corporate goodwill of the Parent, the
Seller or any of its Affiliates (including, but not limited to, the names
“EnPro” and “Coltec”), except for the limited purposes of the sale and use of
products and related literature in existence as of the Closing Date and
otherwise for a reasonable period as may be necessary for the Buyer to remove
the Seller’s names (not included in the U.S. Assets) from use in and by the
Business Unit, which the Buyer will accomplish as soon as is reasonably
practicable, but no later than 180 days after the Closing Date.
     Section 8.3 Performance Bonds and Guarantees.
          (a) Prior to the Closing, the Buyer agrees to use commercially
reasonable efforts to cause the Seller to be relieved of the performance bonds,
surety bonds, bank guarantees, letters of credit and/or corporate guarantees
relating to the Business Unit as listed in Section 8.3 of the Seller Disclosure
Schedule (or in the case of corporate guarantees, the Buyer itself), in each
case reasonably satisfactory to the Seller, to replace (or, to the extent
required, as described above, to collateralize) any performance bonds, surety
bonds, bank guarantees, letters of credit and/or corporate guarantees given by
the Seller or any of its Affiliates in respect of the Business Unit (in each
case, or portions thereof) remaining outstanding on the Closing Date with
respect to which the Seller or any of its Affiliates will have any liability
after the Closing. To the extent that the Seller and its Affiliates are not
absolutely and unconditionally relieved of all such liabilities and obligations
on or prior to the Closing Date, the Buyer agrees to continue to take any and
all commercially reasonable actions necessary to absolutely and unconditionally
relieve the Seller and its Affiliates of all such liabilities and obligations as
promptly as practicable after the Closing Date and in any event shall indemnify
and hold harmless the Seller in connection with any damage or liability suffered
by it in connection with any such obligation not released on or before the
Closing Date, except for the Retained Liabilities.
          (b) To the extent the Buyer was not notified prior to Closing by the
Seller of any performance bonds, surety bonds, bank guarantees, letters of
credit and/or corporate guarantees required to be replaced or collateralized in
accordance with Section 8.3(a), the Buyer shall use commercially reasonable
efforts to replace or collateralize any such performance bonds, surety bonds,
bank guarantees, letters of credit and/or corporate guarantees as promptly as
practicable following notification of the existence of any such performance
bonds, surety bonds, bank guarantees, letters of credit and/or corporate
guarantees so as to absolutely and unconditionally relieve Seller and its
Affiliates of all liabilities and obligations thereunder and in any event shall
indemnify and hold harmless the Seller in connection with any damage or
liability suffered by it in connection with any such obligation not released on
or before the Closing Date.

31



--------------------------------------------------------------------------------



 



     Section 8.4 Waiver of Bulk Sales Act. The Buyer and the Seller waive
compliance with any applicable bulk sale or bulk transfer law or other analogous
legislation in force in any jurisdiction of the United States in which the U.S.
Assets are located. The Seller shall be responsible for any liability resulting
from its failure to comply with any such sale or bulk transfer law.
     Section 8.5 Air Perfection. The Seller shall fulfill its obligations under
the Air Perfection Escrow Agreements pursuant to the terms thereof, and the
obligation to pay the retention amounts to which the Air Perfection Escrow
Agreements relate shall be a Retained Liability. In the event the Air Perfection
Employees agree in a writing, a copy of which has been received by the Buyer, to
satisfy the Air Perfection Indemnity Claims by releasing a portion of the escrow
thereunder to the Seller, the Seller shall have the right to do so in accordance
with such writing and the retention amounts owed by the Seller to such Air
Perfection Employees pursuant to the Air Perfection Escrow Agreements shall be
reduced by the amount consented to by the Air Perfection Employees in such
writing. The Seller shall authorize payment under the Air Perfection Escrow
Agreement on May 23, 2010 pursuant to the terms thereof and the rights to any
remaining escrow amount (after any indemnity release mentioned in the preceding
sentence), including the escrow funds, not payable to the Air Perfection
Employees shall be the property of the Buyer and the Seller shall release the
same to the Buyer to the extent it has the right to do so pursuant to the Air
Perfection Escrow Agreement.
ARTICLE IX
FURTHER COVENANTS OF THE PARTIES
     Section 9.1 Nonassignable Contracts and Permits.
          (a) Nothing in this Agreement shall be construed as an attempt to
assign to the Buyer any Contract, Environmental Permit or Permit which is by Law
or its terms nonassignable or the assignment of which would constitute a
violation of Law or Contract.
          (b) If, as of the Closing, an attempted assignment of any Contract
related to the Business Unit would be ineffective or would affect either the
Seller’s rights thereunder so that the Buyer would not in fact receive all such
rights, the Seller shall cooperate with the Buyer in a mutually acceptable
arrangement, at the Seller’s cost, to provide for the Buyer the benefit
(including the economic benefit) of such Contract (other than legal title). If
and so long after the Closing as such assignment shall not have been made, the
Seller shall (i) to the extent that such action shall not result in violation of
such Contract, transfer to the Buyer all assets and rights, including all
monies, received in respect of such Contract, to the extent the same would
otherwise have been U.S. Assets, and hold such Contract in trust for the Buyer,
and (ii) to the extent that the provisions of clause (i) above are not
sufficient to transfer all of the benefits (including the economic benefit) of
such Contract (other than legal title), or any such Contract has been cancelled
as a result of the attempted assignment, take such actions (which, without
limitation, may include entering into subcontracting arrangements with the
Buyer) as are commercially reasonable to provide all of the benefits (or the
equivalent thereof, including the economic benefit) of such Contract (other than
legal title), to the extent the same would

32



--------------------------------------------------------------------------------



 



otherwise have been U.S. Assets to the Buyer. With respect to any transfer,
subcontract or assignment of the Contracts made to the Buyer by the Seller
hereunder, the Buyer hereby agrees to assume, perform, discharge when due, and
indemnify the Seller from and against all obligations and liabilities of the
Seller with respect to the applicable underlying Contract. Nothing in this
Section 9.1 shall be deemed to limit the Buyer’s assumption of the Assumed
Liabilities with respect to any Contract.
          (c) The Buyer shall obtain, at its own expense, on or prior to the
Closing (or as soon thereafter as practicable), all non-assignable material
Permits and all non-assignable material Environmental Permits required by any
Governmental Authority with respect to the U.S. Assets, Q-Tech or the Business
Unit, in each case, without any guaranty or liability of the Seller with respect
thereto, whether material or immaterial. Subsequent to the Closing, the Seller
shall have the right to cancel any such non-assignable Permits and Environmental
Permits and bonds or guarantees related thereto which are applicable to the U.S.
Assets, Q-Tech or the Business Unit but are unable to be assigned within
180 days following the Closing.
     Section 9.2 Conduct of Litigation..
          (a) The Buyer shall cooperate fully with the Seller in the prosecution
or defense of any Action involving the Business Unit arising out of or relating
to the Retained Liabilities or Excluded Assets, and shall consult and confer
with the Seller with respect thereto, at no cost to the Seller, other than
reimbursement of the Buyer’s out-of-pocket expenses; provided, however, that
this Section 9.2 will not limit in any way the Buyer’s rights of indemnification
pursuant to ARTICLE XIII.
          (b) The Seller shall cooperate fully with the Buyer in the prosecution
or defense of any Action involving the Business Unit arising out of or relating
to the Assumed Liabilities, China Equity Capital or U.S. Assets, and shall
consult and confer with the Buyer with respect thereto, at no cost to the Buyer,
other than reimbursement of the Seller’s out-of-pocket expenses; provided,
however, that this Section 9.2 will not limit in any way the Seller’s rights of
indemnification pursuant to ARTICLE XIII.
          (c) Each party shall make available to the other parties upon written
request (i) personnel to assist the other parties in locating and obtaining any
Books and Records in such party’s possession, and (ii) any of such party’s
personnel whose assistance or participation is reasonably required in
anticipation of or preparation for, or for depositions or testimony in, existing
or future Actions or other matters in which a party or any of its Affiliates are
involved. The party whose personnel is used pursuant to this Section 9.2(c) will
be reimbursed by the party using such personnel for the reasonable out-of-pocket
expenses incurred by it in performing the covenants contained in this
Section 9.2(c).
          (d) The provisions of this Section 9.2 shall not apply to disputes
between parties hereto or their Affiliates.
     Section 9.3 Sales, Use and Transfer Taxes. Except as otherwise provided in
the Equity Purchase Agreement, the Seller, on the one hand, and the Buyer, on
the other hand, shall each be responsible and liable for fifty percent (50%) of
all use, sales and transfer Taxes and all

33



--------------------------------------------------------------------------------



 



stamp duties, if any, that may be due as a result of or arise from the sale and
transfer of the U.S. Assets or the China Equity Capital to the Buyer. The
Seller, the Parent and the Buyer will cooperate with each other to minimize the
aggregate amount of such Taxes and other amounts that are payable in connection
with the sale and transfer of the U.S. Assets or the China Equity Capital to the
Buyer. Notwithstanding anything herein to the contrary, the Buyer shall withhold
from the China Base Purchase Price Amount such amounts as may be required to be
held by applicable Law.
     Section 9.4 Accounting Assistance.
          (a) Following the Closing, the Buyer shall assist the Seller in the
completion of the accounting of the Business Unit for the fiscal year or part
thereof (or both) preceding the Closing and in connection therewith shall use
its reasonable efforts to assist the Seller in the completion of the accounting
for all applicable transactions including providing all information reasonably
requested by the Seller and making available such accounting personnel and other
employees of the Business Unit as the Seller shall reasonably request to answer
questions and provide other assistance.
          (b) Each party recognizes that the other party may need financial or
other data with respect to the Business Unit covering several fiscal periods
prior to or after the Closing Date in order to comply with the securities Laws.
The parties shall render reasonable cooperation to each other and their auditors
to provide such information. The party requesting assistance shall bear all
reasonable out-of-pocket costs and expenses incurred by such assisting party and
such assistance shall be subject to compliance by the requesting party with the
assisting party’s usual requirements regarding security and confidential
treatment of information. No party shall be liable to any other party for any
such information or data given, or for the accuracy or completeness thereof.
     Section 9.5 Environmental Remediation . Following the Closing, the Seller
shall, at its sole cost and expense, be responsible to remedy the Interim Period
Environmental Issues to bring the Interim Period Environmental Issues into
compliance with applicable Environmental Law (the “Response Actions”); provided,
however, that the Seller shall have no obligation to undertake any Response
Action in excess of the least stringent response required by applicable
Environmental Law with respect to the relevant real property, which least
stringent response shall be determined as if there were no change in the use of
such real property from that use by the Business Unit as of the Closing Date, in
the case of United States real property, and as of the China Closing Date in the
case of China real property, and such least stringent response may include the
imposition of institutional or engineering controls provided that such controls
do not result in any material interference with the Business Unit as operated as
of the Closing Date for United States real property, and as of the China Closing
Date, for China real property. Notwithstanding anything in this Section 9.5 to
the contrary, if the Seller has exercised its right to cap the aggregate expense
of all Response Actions pursuant to Section 14.1(g), then the Seller shall be
responsible for all out-of-pocket costs and expenses of the Response Actions to
the extent, but not in excess of, USD 5,000,0000 (the “Response Action Cap”). If
the Buyer changes, develops or modifies any Business Unit assets or operations
in a way that materially increases the costs of a Response Action, the Buyer
shall be solely responsible for all such increased costs (including costs
associated with negotiating with Governmental Authorities to

34



--------------------------------------------------------------------------------



 



address such change, development or modification). The Seller shall commence
each Response Action prior to the first anniversary of the date of this
Agreement and, thereafter, diligently proceed to complete such Response Action;
provided, however, the Seller shall complete such Response Action within the
time prescribed by applicable Law; provided, further, however, that if the
Seller has exercised its rights under Section 14.1(g) and has expended an
aggregate of USD 5,000,000 towards completion of all Response Actions it shall
have no further obligation to complete or expend further funds on Response
Actions.
ARTICLE X
EMPLOYEE MATTERS
     Section 10.1 Employees. Effective as of the Closing, all Employees shall
cease to be employees of the Seller and its Affiliates. Except as otherwise
provided in this ARTICLE X, the Buyer agrees that, prior to the Closing Date, it
shall offer at-will employment commencing as of the Closing Date to each
Employee at a level of wages, overall compensation and benefits, in the
aggregate, which are substantially similar to each Employee’s level of wages,
overall compensation and benefits provided by the Seller, in the aggregate, as
of the Closing Date. With respect to Retained Employees who are on long-term
medical disability leave on the Closing Date, once such long-term medical
disability leave ceases with respect to such Person, the Buyer shall offer such
Person employment with the Business Unit at a level of wages, overall
compensation and benefits, in the aggregate, which are substantially similar to
such Employee’s level of wages, overall compensation and benefits provided by
the Seller, in the aggregate, immediately prior to the commencement of such
long-term disability, provided, however, that the Buyer shall not be required to
provide accommodation with respect to such disability in excess of that which
would be required by the Seller (under applicable Law) had the Seller been the
Person re-employing such Person.
     Section 10.2 Termination of Coverage under the Seller’s Benefit Plans.
          (a) Effective as of the Closing Date, each Employee shall cease to be
an active participant in any of the Seller Benefit Plans, and shall become
eligible to participate in each of the Buyer’s benefit plans in accordance with
the applicable provisions of this Agreement and the terms and conditions of each
such plan. Except as otherwise provided in this ARTICLE X, the Seller and its
Affiliates shall be responsible for terminating the active participation of such
Employees in the Seller Benefit Plans, if any, pursuant to applicable Laws and
shall seek any necessary approvals with respect to the termination of any such
active participation.
          (b) Neither the Buyer nor its Affiliates shall be obligated to assume,
continue or maintain any of the Seller Benefit Plans, other than the Seller
Non-U.S. Benefit Plans of Q-Tech and with respect to the Assumed Liabilities. No
assets (except as provided in Section 10.5) or liabilities (other than Assumed
Liabilities) of any such Seller Benefit Plans shall be transferred to, or
assumed by, the Buyer or its Affiliates or their respective benefit plans, other
than the Seller Non-U.S. Benefit Plans of Q-Tech. In the event of the Closing,
the Seller and the Buyer shall cooperate to transition any employees of the
Seller and its Affiliates in China (other

35



--------------------------------------------------------------------------------



 



than those of Q-Tech) to benefit plans other than those of Q-Tech prior to the
China Closing Date.
     Section 10.3 Benefit Plans for Active Employees. Effective as of the
Closing Date, and for a period of at least one year following the Closing Date,
the Buyer shall establish, or shall cause to be established, and maintain
benefit plans providing benefits that, in the aggregate, are substantially
comparable to the benefits provided to Employees under the Seller Benefit Plans
in effect immediately prior to the Closing (the “Buyer Benefit Plans”),
provided, however, that, except as otherwise provided in this ARTICLE X, the
Buyer shall not be obligated to establish defined benefit or equity based
benefit plans, but shall provide substantially equivalent compensatory value to
the Employees who participate in the Seller Benefit Plans of such type.
     Section 10.4 Service Credit under the Buyer Benefit Plans. Except as
otherwise provided in this ARTICLE X, the Buyer shall grant to each Employee
credit under any of the Buyer’s Benefit Plans under which such Employee becomes
covered for his or her period of employment with the Seller and its Affiliates
and predecessors before the Closing, as if such Employee was so employed by the
Buyer for all purposes for which such service was recognized by the Seller
Benefit Plans. Notwithstanding the foregoing, the Buyer’s obligations under this
Section 10.4 to grant Employees credit under Buyer Benefit Plans for prior
employment with Seller and its Affiliates shall not apply to any Buyer Benefit
Plan providing a defined benefit to its participants.
     Section 10.5 Savings Plan. The Buyer shall take all actions necessary or
appropriate to extend coverage effective as of the Closing under a new or
existing Buyer Benefit Plan qualified under Code Section 401(a) and providing
benefits under Section 401(k) and 401(m) for U.S. Employees (the “Buyer Savings
Plan”) who, immediately before Closing, were eligible to participate in the
EnPro Industries, Inc. Retirement Savings Plan for Salaried Employees or the
EnPro Industries, Inc. Retirement Savings Plan for Hourly Employees
(collectively, the “Seller Savings Plan”), provided, however, that except as
otherwise provided in this ARTICLE X, the Buyer shall not be obligated to
establish any defined benefit or equity-based compensation plan. The Buyer shall
permit U.S. Employees who participated in the Seller Savings Plan immediately
before the Closing to directly roll over their accounts from the Seller Savings
Plan in cash (and promissory notes, with respect to outstanding participant
loans) to the Buyer’s Savings Plan. The Buyer, with respect to the Buyer Savings
Plan, and the Seller, with respect to the Seller Savings Plan, shall take such
actions as are necessary and appropriate to permit such rollovers. The Seller
shall take such actions as are necessary to cause all Employees participating in
Seller Savings Plans to be fully vested under Seller Savings Plans as of the
Closing Date.
     Section 10.6 Welfare Plans.
          (a) The Buyer shall, or shall cause one or more of its Affiliates to,
(i) grant to each Employee (and his or her eligible dependents, as applicable)
credit under any Buyer Benefit Plan that is a welfare benefit plan covering such
Employee (and his or her eligible dependents, as applicable) after the Closing
for any deductible and coinsurance amounts paid by such employee under any
corresponding Seller Benefit Plan during the plan year which includes the
Closing Date, and (ii) amend any Buyer welfare Benefit Plan covering Employees
participating therein from and after the Closing so that such plan does not
exclude from coverage any pre-existing

36



--------------------------------------------------------------------------------



 



conditions of any of such Employees or their dependents, which pre-existing
conditions were covered under the corresponding Seller Benefit Plan immediately
before the Closing. As soon as reasonably practicable after the Closing Date,
the Seller shall provide to the Buyer the applicable deductible and co-insurance
amounts paid by each Employee under the corresponding Seller Benefit Plans. The
Buyer shall be responsible for providing any U.S. Employee whose “qualifying
event,” within the meaning of Code Section 4980B9(f), occurs after the Closing
Date (and such U.S. Employees’ “qualified beneficiaries” within the meaning of
Code Section 4908B(g)) with the continuation of group health coverage required
by Code Section 4980B(f) to the extent required by Law.
          (b) As of the Closing Date, the Buyer shall assume from the Seller all
of the Seller’s obligations with respect to the medical care and dependent care
flexible spending accounts of U.S. Employees (“Transferred Flexible Spending
Accounts”) under the cafeteria plan maintained by the Seller pursuant to Code
Section 125, including the Seller’s obligation to reimburse eligible expenses.
All elections of U.S. Employees with respect to the Transferred Flexible
Spending Accounts shall remain in effect immediately after the Closing Date,
except to the extent otherwise permitted by Law. As soon as reasonably
practicable after the Closing Date, the Seller shall determine the aggregate
balance of the Transferred Flexible Spending Accounts and notify the Buyer of
the amount of such aggregate amount in writing. For purposes of this
Section 10.6(c), the term “Aggregate Balance” means, as of the Closing Date, the
aggregate amount of contributions that have been made to the Transferred
Flexible Spending Account by Employees for the plan year in which the Closing
Date occurs minus the aggregate amount of reimbursements that have been made
from the Transferred Flexible Spending Accounts to Employees for the plan year
in which the Closing Date occurs. If the Aggregate Balance is a negative amount,
the Buyer shall pay such negative amount to the Seller as soon as practicable
following the Buyer’s receipt of the written notice thereof. If the Aggregate
Balance is a positive amount, the Seller shall pay such positive amount to the
Buyer as soon as practicable following the Seller’s delivery to the Buyer of the
written notice thereof.
     Section 10.7 WARN Act. The Buyer shall assume responsibility for any
liabilities, including, without limitation, any severance or similar payments,
arising under the Worker Adjustment and Retraining Notification Act (the “WARN
Act”) or any similar statutes or regulations of any jurisdiction, and shall give
all notices, if any, required to be given under the WARN Act or any similar
statutes or regulations of any jurisdiction, related to any employee
terminations by the Buyer.
     Section 10.8 Vacation. With respect to all Employees (other than the
Retained Employees), the Buyer will recognize all accrued and unused vacation
days, holiday, personal days, and sick days, and the Buyer will allow such
Employees to take such unused days which have accrued to such Employees at any
time following the Closing Date in accordance with the policies of the Business
Unit, as in effect as of the Closing Date.
     Section 10.9 Certain Employees. The Buyer’s obligation to provide
substantially similar compensation as set forth in Section 10.1 shall not apply
with respect to: (a) any Employee that enters into a separate agreement with the
Buyer on or prior to the Closing Date relating to the compensation of such
Employee; and (b) Employees listed on Section 10.9 of the Buyer Disclosure
Schedule.

37



--------------------------------------------------------------------------------



 



     Section 10.10 Manner of Payment. The Buyer may pay Assumed Liabilities that
are obligations under ERISA Plans by either promptly reimbursing the Seller for
the cost of benefits provided under the ERISA Plans or by paying such benefits
directly to Persons entitled to such benefits under the ERISA Plans.
ARTICLE XI
TAX MATTERS
     Section 11.1 Payment of Taxes. Subject to Section 9.3, all Taxes
attributable to the operations of the Business Unit (a) from and after the
Closing Date shall be borne by the Buyer, and (b) prior to the Closing Date
shall be borne by the Seller, except that (x) the Buyer shall assume and pay all
ad valorem Taxes related to the U.S. Assets to the extent of and not to exceed
an accrual therefor on the Closing Balance Sheet with respect to any such Taxes
attributable to the period prior to the Closing Date, and (b) Section 11.1 and
Section 11.2 shall not apply to any Tax liability or obligation of Q-Tech, which
shall remain obligations of Q-Tech after the China Closing Date and with respect
to any Taxes attributable to the operations of Q-Tech during the period prior to
the Closing Date or otherwise attributable to such period with respect to Q-Tech
and its assets, such Taxes shall be included as a liability on the Closing
Balance Sheet.
     Section 11.2 Preparation and Filing of Income Tax Returns. The Seller shall
be responsible, at its expense, for the preparation and filing of all Tax
Returns for Taxes of the Business Unit for all periods ending on or before the
Closing Date. The Buyer shall be responsible for preparing and filing all Tax
Returns of the Business Unit which are for all periods ending after the Closing
Date.
     Section 11.3 Additional Covenants. The Seller and the Buyer shall provide
each other with such assistance as may reasonably be requested by them in
connection with the preparation, execution and filing of any Tax Return or with
respect to any Tax audit or other examination by any Governmental Authority or
any judicial or administrative proceedings related to liability for Taxes. The
Seller and the Buyer shall retain and provide each other with any records or
information which may be relevant to such preparation, audit, examination,
proceeding or determination. Such assistance shall include making employees
available for a reasonable amount of time on a mutually convenient basis, but
only to provide and explain such records and information (and not to prepare Tax
Returns or other schedules) and shall include providing copies of any relevant
returns and supporting work schedules. The party requesting assistance hereunder
shall reimburse the other for reasonable out-of-pocket expenses incurred in
providing such assistance.
     Section 11.4 Notice of Audit. If, in connection with any examination,
investigation, audit or other proceeding (a “Proceeding”) concerning any Tax
claim relating to the operations of the Business Unit for any pre-Closing or
post-Closing Tax Period, any Governmental Authority issues to any of the parties
a notice of deficiency, a proposed adjustment, re-assessment or notice of a
proposed re-assessment, an assertion of claim, a demand, or other communication
concerning action by such Governmental Authority concerning the Tax Period
covered by such Tax claim, the recipient shall notify the other party that it
has received the same

38



--------------------------------------------------------------------------------



 



within 20 calendar days of its receipt to the extent such other party’s Tax
liability may be affected by the outcome of such Proceeding.
     Section 11.5 Withholding. The Seller shall provide, or cause its Affiliates
to provide, a certification of non-foreign status and any other forms,
certificates or other documents necessary to avoid withholding under United
States Federal Income Tax law on any portion of the Purchase Price.
ARTICLE XII
CLOSING CONDITIONS
     Section 12.1 Mutual Conditions. The respective obligations of each party to
consummate the actions required to be taken or effected by it at the Closing
shall be subject to the fulfillment of the following conditions:
     (a) None of the Buyer, the Seller or the Parent shall be subject on the
Closing Date to any order of a court of competent jurisdiction that enjoins or
prohibits the consummation of the transactions contemplated by this Agreement
(excluding the purchase and sale of the China Equity Capital), nor shall there
be any pending Action by any Governmental Authority that seeks injunctive relief
in connection with the transactions (excluding the purchase and sale of the
China Equity Capital) contemplated hereby.
     (b) Any applicable waiting period under the HSR Act relating to the
transactions contemplated hereby shall have expired or been terminated.
     Section 12.2 The Buyer’s Conditions. The obligation of the Buyer to
consummate the actions required to be taken or effected by it at the Closing
shall be further subject to the fulfillment of only the following conditions,
any of which may be waived by the Buyer (in whole or in part):
     (a) All representations of the Seller in ARTICLE IV of this Agreement
(disregarding all materiality and Material Adverse Effect qualifications) shall
have been true and correct in all respects as of the Closing Date as though made
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct on and as of such earlier date), in each
case, except for such breaches of representations and warranties that, in the
aggregate, would not have a Material Adverse Effect.
     (b) The Seller and the Parent shall have performed and complied in all
material respects with its covenants and agreements contained in this Agreement
required to be performed and complied with by it at or prior to the Closing
Date.
     (c) No Material Adverse Effect shall have occurred since the date hereof
through the Closing Date.

39



--------------------------------------------------------------------------------



 



     (d) The Seller shall have delivered to the Buyer:
               (i) A certificate from the secretary of the Seller and the Parent
certifying (A) that attached thereto is a true and complete copy of such
Person’s articles or certificate of incorporation and all amendments thereto,
certified by the Secretary of State of its state of incorporation, dated as of a
date not more than 10 Business Days prior to the Closing Date, (B) that attached
thereto is a true and complete copy of the bylaws of the Seller and the Parent
as then in effect, (C) in the case of the certificate from the secretary of the
Seller and the Parent, that attached thereto is a true and complete copy of the
resolutions adopted by the board of directors of the Seller and the Parent
authorizing the execution, delivery and performance of this Agreement and the
transactions contemplated hereby, and (D) as to the incumbency and signatures of
any of the officers of the Seller or the Parent who shall execute documents at
the Closing or who have executed this Agreement.
               (ii) A certificate of existence or comparable certificate issued
by a Governmental Authority for the Seller and the Parent from the jurisdiction
of its incorporation.
               (iii) A nonforeign affidavit of the Seller as described in Code
Section 1445(b)(2).
               (iv) A certificate dated as of the Closing Date and executed by
an authorized officer of the Seller, certifying to the fulfillment of the
conditions specified in Section 12.2(a) and (b) above (the “Seller Closing
Certificate”).
          (e) The Seller shall have delivered to the Buyer (i) executed a Bill
of Sale and Assignment substantially in the forms of Exhibit 12.2(e)(i) to this
Agreement, (ii) executed Intellectual Property assignments in the form of
Exhibit 12.2(e)(ii) to this Agreement, (iii) deed(s) of conveyance in the form
of Exhibit 12.2(e)(iii) to this Agreement, (iv) the Assignment and Assumption
Agreement, as defined below.
          (f) Additional Agreements. The Seller shall have entered into the
Transition Services Agreement.
          (g) Environmental Studies. The Buyer shall have received the Final
Environmental Studies as provided pursuant to Section 6.1(d); provided, however
that this subsection (g) shall expire on March 12, 2010 and shall no longer have
effect as a condition to Closing after such date (provided that such date shall
be extended for an additional period of time equal to any period during which
(i) the Seller has not complied with its covenants in Section 6.1 regarding the
Environmental Studies to the extent such non-compliance causes a delay in the
completion and delivery of the Final Environmental Studies, or (ii) a force
majeure has caused a delay in the completion of the Final Environmental Studies)
(such expiration date, as extended pursuant to this subsection (g), shall be the
“Final Environmental Study Delivery Date”).
provided, however, with respect to the China Closing Date, only the following
conditions, any of which may be waived by the Buyer (in whole or in part), must
be satisfied,

40



--------------------------------------------------------------------------------



 



          (h) The representations of the Seller contained in Sections 4.1, 4.2,
and 4.8 with respect to Q-Tech shall be true and correct as of the China Closing
Date as if made on such date and the Seller shall not have made any material
change in the manner in which Q-Tech’s business is operated.
          (i) Receipt of final, unconditional approval of the Chinese
Authorities for the transfer of the China Equity Capital to the Chinese Buyer,
including all approvals referenced in the Equity Purchase Agreement
(collectively, the “China Approval”) and such China Approval remains in full
force and effect.
          (j) The Buyer shall have received resignations, in form and substance
reasonably satisfactory to the Buyer, of all directors and officers of Q-Tech.
Effective as of the China Closing Date, Q-Tech shall be released hereunder from
all guarantees and similar obligations with respect to the Retained Liabilities.
     Section 12.3 The Seller’s Conditions. The obligations of the Seller to
consummate the transactions required to be taken or effected by it at the
Closing shall be further subject to the fulfillment of only the following
conditions, any of which may be waived by the Seller (in whole or in part):
          (a) All representations of the Buyer in ARTICLE V of this Agreement
(disregarding all materiality and Material Adverse Effect qualifications) shall
have been true and correct in all respects as of the Closing Date as though made
as of such date, except to the extent such representations and warranties
expressly relate to an earlier date (in which case such representations and
warranties shall be true and correct on and as of such earlier date), in each
case, except for such breaches of representations and warranties that, in the
aggregate, would not have a Buyer Material Adverse Effect.
          (b) The Buyer shall have performed and complied in all material
respects with its covenants and agreements contained in this Agreement required
to be performed and complied with by it at or prior to the Closing Date.
          (c) No Buyer Material Adverse Effect shall have occurred since the
date hereof through the Closing Date.
          (d) The Buyer shall have delivered to the Seller:
               (i) A certificate from the secretary of the Buyer certifying
(A) that attached thereto is a true and complete copy of the Buyer’s certificate
of formation and all amendments thereto, certified by the Secretary of State of
the State of Delaware (B) that attached thereto is a true and complete copy of
the operating agreement of such Buyer as then in effect, (C) that attached
thereto is a true and complete copy of the resolutions adopted by the board of
directors of such Buyer authorizing the execution, delivery and performance of
this Agreement and the transactions contemplated hereby, and (D) as to the
incumbency and signatures of any of the Buyer’s officers who shall execute
documents at the Closing or who have executed this Agreement.

41



--------------------------------------------------------------------------------



 



               (ii) Resale certificates with respect to any inventory included
in the U.S. Assets as required by applicable state Law.
               (iii) A certificate of existence or comparable certificate of the
Buyer from the jurisdiction of its organization.
               (iv) A certificate dated as of the Closing Date and executed by
an authorized officer of the Buyer, certifying to the fulfillment of the
conditions specified in Section 12.3(a) and (b) above (the “Seller Closing
Certificate”)
          (e) The Buyer shall deliver to the Seller an executed Assignment and
Assumption Agreement in form of Exhibit 12.3(e) to this Agreement (the
“Assignment and Assumption Agreement”).
          (f) The Buyer shall have entered into the Transition Services
Agreement and the Supply Agreement shall have been executed by all of the
parties listed therein.
          (g) The Buyer shall have delivered to the Seller the Base Purchase
Price less the China Base Purchase Price Amount;
provided, however, with respect to the China Closing Date, only the following
conditions, any of which may be waived by the Seller (in whole or in part), must
be satisfied:
          (h) The Buyer or the Chinese Buyer shall have delivered to the Seller
the China Base Purchase Price Amount and the China Cash Payment, unless such
amounts have been previously paid to the Seller pursuant to Section 1.2.
          (i) The China Approval has been obtained and remains in full force and
effect.
ARTICLE XIII
INDEMNIFICATION
     Section 13.1 Survival. The representations and warranties made in this
Agreement shall survive the Closing for a period of eighteen months, and shall
thereupon expire, together with any right to indemnification for breach thereof,
except to the extent a Valid Third Party Claim Notice or Valid Other Claim
Notice (each, a “Valid Claim Notice”) shall have been given prior to such date
in accordance with Section 13.3 by the party seeking indemnification (the
“indemnified party”) to the party from whom indemnification is being sought (the
“indemnifying party”), in which case the representation or warranty alleged in
the Valid Claim Notice to have been breached shall survive, to the extent of the
claim set forth in the Valid Claim Notice only, until such claim is resolved;
provided, however, that (i) the representations and warranties set forth in
Section 4.20 (Environmental Matters), together with any right to indemnification
for breach thereof, shall survive the Closing until the fifth anniversary of the
Closing Date, and (ii) the representations and warranties set forth in
Section 4.1 (Organization; Good Standing), Section 4.2 (Approval), Section 4.8
(Title to Assets), Section 4.18 (Fees), the first sentence of

42



--------------------------------------------------------------------------------



 



Section 4.19(a) (Title to Owned Real Property), Section 5.1 (Organization; Good
Standing), Section 5.2 (Approval), and Section 5.8 (Fees), together with any
right to indemnification for breach thereof, shall survive the Closing
indefinitely, and (iii) the representations and warranties set forth in
Section 4.15 (Taxes), together with any right to indemnification for breach
thereof, shall survive the Closing until the expiration of the applicable
statute of limitations, including any extensions thereof. The covenants and
agreements contained herein shall survive the Closing for the respective periods
set forth in the covenants themselves, or if not so set forth, shall survive
until the expiration of the applicable statute of limitations.
     Section 13.2 Indemnification.
          (a) The Seller and the Parent, jointly and severally, shall indemnify
the Buyer Parties and hold them harmless from and against any losses, claims,
damages, liabilities, costs or expenses (including reasonable attorneys’ fees
and disbursements, but not including internal management, administrative or
overhead costs that an indemnified party incurs in connection with the
administration, supervision or performance of actions required in response to a
claim) (collectively, “Damages”), that are incurred or suffered by any of them
(i) by reason of, or resulting from (A) the breach of any of the representations
or warranties made by the Seller herein or (B) in the event of the Closing, any
breach of any of the representations or warranties made by the Seller herein as
though made on the Closing Date (unless such representation or warranty
expressly relates to an earlier date, in which case it will be deemed made on
such date), (ii) by reason of, or resulting from the failure by the Seller to
perform or comply with any of its covenants or agreements herein or in any
Ancillary Document, and (iii) by reason of or resulting from any failure to pay,
discharge or satisfy the Retained Liabilities. For the avoidance of doubt, in
the event of the Closing, each representation and warranty made by the Seller in
this Agreement shall be deemed made on the Closing Date, unless such
representation or warranty expressly relates to an earlier date, in which case
it will be deemed to be made on such date.
          (b) Any recovery by the Buyer Parties for indemnification shall be
limited as follows: (i) the Buyer Parties shall not be entitled to any recovery
unless a claim for indemnification is made in accordance with Section 13.3, so
as to constitute a Valid Claim Notice; (ii) the Buyer Parties shall not be
entitled to recover any amount for indemnification claims under Section
13.2(a)(i), except to the extent that aggregate amount of Damages for all such
breaches exceeds USD 1,750,000 in the aggregate (the “Deductible”), in which
event (subject to clause (iii) below) the amount that the Buyer Parties are
entitled to recover in respect of such Damages in excess of the Deductible shall
be payable; and (iii) the maximum amount recoverable by the Buyer Parties for
indemnification claims under Section 13.2(a)(i), shall in the aggregate be equal
to an amount equal to USD 30,000,000 (the “Cap”); provided that neither the
Deductible nor the Cap shall apply to any breach of any representations or
warranties set forth in Section 4.1 (Organization; Good Standing), Section 4.2
(Approval), Section 4.8 (Title to Assets), Section 4.15 (Taxes), Section 4.18
(Fees), and the first sentence of Section 4.19(a) (Title to Owned Real Property)
as to which the Seller and the Parent will be liable in full from the first
dollar. No Damages shall be included in determining whether the Deductible has
been reached unless a Valid Claim Notice seeking indemnification for such
Damages has been given by the Buyer to the Seller in accordance with
Section 13.3. None of the limitations set forth in this Section 13.2(d) shall
apply to any indemnification claims under Section 13.2(c)(ii), or
Section 13.2(c)(iii).

43



--------------------------------------------------------------------------------



 



          (c) The Buyer shall indemnify the Seller Parties and hold them
harmless from and against all Damages that are incurred or suffered by them
(i) by reason of, relating to or resulting from (A) the breach by the Buyer of
any of the representations or warranties made by the Buyer herein or (B) in the
event of the Closing, any breach of any of the representations or warranties
made by the Buyer herein as though made on the Closing Date (unless such
representation or warranty expressly relates to an earlier date, in which case
it will be deemed made on such date), (ii) by reason of, or resulting from the
failure by the Buyer to perform or comply with any of its covenants or
agreements herein, or (iii) by reason of, or resulting from the failure to pay,
discharge or satisfy the Assumed Liabilities. For the avoidance of doubt, in the
event of the Closing, each representation and warranty made by the Buyer in this
Agreement shall be deemed made on the Closing Date, unless such representation
or warranty expressly relates to an earlier date, in which case it will be
deemed to be made on such date.
          (d) Any recovery by the Seller Parties for indemnification pursuant to
Section 13.2(c) shall be limited as follows: (i) the Seller Parties shall not be
entitled to any recovery unless a claim for indemnification is made in
accordance with Section 13.3, so as to constitute a Valid Claim Notice; (ii) the
Seller Parties shall not be entitled to recover any amount for indemnification
claims under Section 13.2(c)(i), except to the extent that the amount of Damages
for all such breaches exceeds the Deductible, in which event (subject to clause
(iii) below) the entire amount that the Seller Parties are entitled to recover
in respect of such Damages in excess of the Deductible shall be payable; and
(iii) the maximum amount recoverable by the Seller Parties for indemnification
claims under Section 13.2(c)(i) shall in the aggregate be equal to an amount
equal to the Cap; provided that neither the Deductible nor the Cap shall apply
to any breach of any representations or warranties set forth in Section 5.1
(Organization; Good Standing), Section 5.2 (Approval) and Section 5.8 (Fees), as
to which the Buyer will be liable in full from the first dollar. No Damages
shall be included in determining whether the Deductible has been reached unless
a Valid Claim Notice seeking indemnification for such Damages has been given by
the Seller to the Buyer in accordance with Section 13.3(b). None of the
limitations set forth in this Section 13.2(d) shall apply to any indemnification
claims under Section 13.2(c)(ii), or Section 13.2(c)(iii).
     Section 13.3 Procedures for Claims.
          (a) (i) In order for an indemnified party to be entitled to any
indemnification provided for under this ARTICLE XIII in respect of, arising out
of or involving a claim made by any third party, including a Governmental
Authority, against the indemnified party (a “Third Party Claim”), the
indemnified party must notify the indemnifying party in writing of the Third
Party Claim (a “Third Party Claim Notice”) promptly following receipt by such
indemnified party of written notice of the Third Party Claim, which
notification, to be a valid Third Party Claim Notice, with the effect set forth
in Section 13.1 and Section 13.2 (a “Valid Third Party Claim Notice”), must be
accompanied by a copy of the notice of the third party claimant to the
indemnified party asserting the Third Party Claim; provided, that the failure to
provide such notice promptly (so long as a Valid Third Party Claim Notice is
given before the expiration of the applicable period set forth in Section 13.1)
shall not affect the obligations of the indemnifying party hereunder except to
the extent the indemnifying party is prejudiced thereby. The indemnified party
shall deliver to the indemnifying party copies of all other notices and
documents (including court papers) received by the indemnified party relating to
the Third Party Claim.

44



--------------------------------------------------------------------------------



 



               (ii) The indemnifying party shall have the right to defend
against any such Third Party Claim (including to conduct any proceedings or
settlement negotiations) with counsel of its own choosing if (A) the
indemnifying party provides written notice to the indemnified party that the
indemnifying party intends to undertake such defense, (B) the indemnifying party
conducts the defense of the Third Party Claim actively and diligently with
counsel reasonably satisfactory to the indemnified party, and (C) if the
indemnifying party is a party to the Third Party Claim, the indemnified party
has not determined, reasonably and in good faith, after consultation with legal
counsel, that joint representation would be inappropriate because of a conflict
of interest. The indemnified party shall have the right to participate in the
defense of any Third Party Claim and to employ its own counsel (it being
understood that, if all of the conditions set forth in clauses (A) to (C) above
remain satisfied, the indemnifying party shall control such defense), at the
indemnified party’s own expense. Prior to the time the indemnified party is
notified by the indemnifying party as to whether the indemnifying party will
assume the defense of a Third Party Claim, the indemnified party shall take all
actions reasonably necessary to timely preserve the collective rights of the
parties with respect to such Third Party Claim, including responding timely to
legal process. If the indemnifying party shall decline to assume the defense of
a Third Party Claim (or shall fail to notify the indemnified party of its
election to defend such Third Party Claim) within 30 days after the giving by
the indemnified party to the indemnifying party of a Valid Third Party Claim
Notice with respect to the Third Party Claim or if any of the conditions set
forth in clauses (A) to (C) above are no longer satisfied, the indemnified party
shall defend against the Third Party Claim and the indemnifying party shall be
liable to the indemnified party for all reasonable fees and expenses incurred by
the indemnified party in the defense of the Third Party Claim, including the
reasonable fees and expenses of counsel employed by the indemnified party, if
and to the extent that the indemnifying party is responsible to indemnify for
such Third Party Claim. Regardless of which party assumes the defense of a Third
Party Claim, the parties agree to cooperate with one another in connection
therewith. Such cooperation shall include providing records and information that
are relevant to such Third Party Claim, and making employees and officers
available on a mutually convenient basis to provide additional information and
explanation of any material provided hereunder and to act as a witness or
respond to legal process. Whether or not the indemnifying party assumes the
defense of a Third Party Claim, the indemnified party shall not admit any
liability with respect to, or settle, compromise or discharge, such Third Party
Claim without the indemnifying party’s prior written consent. If the
indemnifying party assumes the defense of a Third Party Claim, no compromise or
settlement of such claim may be effected by the indemnifying party without the
indemnified party’s consent unless (A) there is no finding or admission of any
violation of Law or any violation of the rights of any Person and no material
adverse effect on the indemnified party with respect to any other claims that
may be made against it, (B) the sole relief provided is monetary damages, is
fully paid by the indemnifying party, and (C) the indemnified party is fully
released. Notwithstanding anything in this Section 13.3(a)(ii) to the contrary,
if such third party claim would give rise to Damages and less than 50% of such
Damages are indemnifiable by the indemnifying party pursuant to this ARTICLE
XIII because of the Deductible or the Cap, the indemnified party may elect to
retain control of such defense, and the indemnifying party shall be responsible
for the cost and expense of the indemnified party to the extent required
pursuant to this ARTICLE XIII.

45



--------------------------------------------------------------------------------



 



          (b) In order for an indemnified party to be entitled to any
indemnification provided for under this ARTICLE XIII in respect of a claim that
does not involve a Third Party Claim being asserted against such indemnified
party (an “Other Claim”), the indemnified party must promptly notify the
indemnifying party in writing of such Other Claim (the “Other Claim Notice”),
which notification, to be a valid Other Claim Notice, with the effect set forth
in Section 13.1 and Section 13.2 (a “Valid Other Claim Notice”), must certify
that the indemnified party has in good faith already sustained some (though not
necessarily all) or will sustain Damages with respect to such claim. The failure
by any indemnified party to notify the indemnifying party promptly (so long as a
Valid Other Claim Notice is given before the expiration of the applicable period
set forth in Section 13.1) shall not relieve the indemnifying party from any
liability that it may have to such indemnified party under Section 13.2, except
to the extent that the indemnifying party has been prejudiced by such failure.
          (c) Notwithstanding any other provision of this Agreement to the
contrary, in respect of any Asbestos Claim, the procedures set forth in
Section 13.3 of the Seller Disclosure Schedule shall apply.
     Section 13.4 Environmental Indemnification.
          (a) Notwithstanding anything to the contrary in this ARTICLE XIII, the
Buyer agrees that the Buyer’s right to indemnification pursuant to
Section 13.2(a) as a result of breaches of representations and warranties
contained in Section 4.20 (Environmental Matters) or with respect to Retained
Liabilities (but only with respect to subsections (vi) and (vii) of the
definition thereof) (collectively, “Environmental Breach”), shall be the sole
and exclusive remedies (including any contribution Action) of the Buyer with
respect to any Environmental Matters whatsoever. Notwithstanding anything to the
contrary in this ARTICLE XIII, the Seller agrees that the Seller’s right to
indemnification pursuant to Section 13.2(a) with respect to Assumed Liabilities
(but only with respect to subsections (x) of the definition thereof), shall be
the sole and exclusive remedies (including any contribution Action) of the
Seller with respect to any Environmental Matters whatsoever.
          (b) Notwithstanding any provisions herein to the contrary, in respect
of any Environmental Breach for which a Valid Claim Notice has been submitted by
an indemnified party, the indemnifying party shall be entitled to undertake and
control all Remedial Action with respect thereto, and the indemnified party
shall be entitled to participate fully in all substantive deliberations
regarding the Environmental Breach and any Remedial Action with respect thereto.
The Seller shall only be responsible for Remedial Actions that are required to
be undertaken by an Environmental Law and only for such Remedial Action as
represents the least stringent response required by an Environmental Law based
on the use of the property as of the Closing Date and may include the imposition
of institutional or engineering controls provided that such controls do not
result in any material interference with the operation of the Business Unit as
of the Closing Date. As used in this Agreement, “Remedial Action” means the
defense of any Action, the investigation, removal or remediation of Hazardous
Materials, and the obtaining of any Environmental Permits, all to the extent
arising under, and required by, any Environmental Law.

46



--------------------------------------------------------------------------------



 



     Section 13.5 Other Provisions.
          (a) Except for (i) claims of fraud or (ii) as otherwise expressly
provided in the Ancillary Documents (and then only with respect to breaches of
that Ancillary Document and not this Agreement), the indemnification provided in
this ARTICLE XIII shall be the sole and exclusive remedy for breach of any
representation, warranty, covenant or agreement made by the Parent, the Seller
or the Buyer in this Agreement or otherwise with respect to this Agreement.
Notwithstanding the foregoing, this Section 13.5(a) shall not prevent any party
from pursuing remedies of specific performance or injunctive relief, declaratory
judgment or any other non-monetary equitable remedies available to them under
applicable Law. All amounts payable by one party in indemnification of the other
shall be considered an adjustment to the Base Purchase Price.
          (b) In no event shall the Buyer, the Parent or the Seller be liable
for loss of profits, diminution in value, punitive or consequential damages
incurred by an indemnified party hereunder, it being understood that the Buyer,
the Parent and the Seller shall only be liable for such damages (subject to the
limitations on liability set forth in this ARTICLE XIII) to the extent loss of
profits, diminution in value, punitive or consequential damages that are
incurred or suffered by a third party and payable by the indemnified party with
respect to the Third Party Claim of such third party; provided, however that for
purposes of this Agreement, in the event of a breach of this Agreement by the
Buyer that causes the Closing not to occur, the Seller may recover, to the
extent the Seller satisfies its burden of proof of damages under applicable Law,
the difference between the Purchase Price and the amount received by the Seller
in a subsequent sale of the Business Unit or other appropriate measures of
direct damages to compensate the Seller for the loss of the benefit of its
bargain.
          (c) Upon making any payment to an indemnified party for any
indemnification claim under this Agreement, the indemnifying party shall be
subrogated, to the extent of such payment (an “Indemnification Payment”), to any
rights which the indemnified party or its Affiliate may have against any other
parties (excluding the Buyer’s and its Affiliates’ rights under any insurance
policies) with respect to the subject matter underlying such indemnification
claim. The indemnified party and its Affiliates shall cooperate with the
indemnifying party in the pursuit of such rights and shall promptly turn over to
the indemnifying party any payments (up to the amount of the Indemnification
Payment) received in respect of such rights.
          (d) The amount of any Damages shall be computed net of any recoverable
insurance proceeds from a third party insurance company that is not an Affiliate
of the indemnified party or any of its Affiliates and any Tax benefits to be
actually received by the indemnified party in connection therewith.
          (e) Notwithstanding anything herein to the contrary, the Buyer shall
have no right to any indemnification under this ARTICLE XIII for any matter if
the Total Net Asset Amount calculated with respect to the Closing Balance Sheet
was reduced for such matter (to the extent of such reduction).

47



--------------------------------------------------------------------------------



 



          (f) All breaches of representations or warranties shall, for purposes
of calculating Damages under Section 13.2(a) and Section 13.2(c), be determined
without giving effect to any qualification in the representations and warranties
of the Seller, the Buyer or the Chinese Buyer as to materiality, in all material
respects, Material Adverse Effect, Buyer Material Adverse Effect or words of
similar effect. For the avoidance of doubt, such qualifications shall be given
effect for the purposes of determining whether a breach of a representation or
warranty has occurred.
          (g) The parties agree that the following matters shall be deemed,
without any further action by the parties, disclosed by the Seller as exceptions
to each representation in ARTICLE IV (whether or not there currently is a Seller
Disclosure Schedule with respect to such a representation) for all purposes,
including indemnification:
               (i) Matters arising between the date hereof and the Closing Date
and, with respect to Q-Tech between the date hereof and the China Closing Date,
that result from or relate to the matters set forth in subsections (a) through
(g) of the definition of “Material Adverse; and
               (ii) Any action taken or not taken by the Seller at the Buyer’s
request or with the Buyer’s consent, in which case the action (and such action
only) shall be deemed disclosed, but the consequences of such action shall be
deemed disclosed only to the extent disclosed to the Buyer prior to undertaking
such action;
               (iii) Consequences of the Seller’s or Q-Tech’s inability to enter
into a transaction as a result of the Buyer’s withholding of a consent requested
of the Buyer pursuant to Section 6.2.
          (h) In the event of Closing, then as of the China Closing Date, Q-Tech
hereby releases the Seller and its Affiliates from any and all claims, debts,
liabilities, and causes of action, of whatever kind or nature, known or unknown
and the Seller and its Affiliates releases Q-Tech from any and all claims,
debts, liabilities, and causes of action, of whatever kind or nature, known or
unknown, in each case, except for Intercompany Trade Accounts Payable and
Intercompany Trade Accounts Receivable.
ARTICLE XIV
TERMINATION
     Section 14.1 Termination. This Agreement may be terminated at any time
prior to the Closing:
     (a) by mutual written consent of the Seller, the Parent and the Buyer;
     (b) by any of the Seller, the Buyer or the Parent: (i) if any Governmental
Entity shall have issued an order, decree or ruling or taken any other action in
each case permanently restraining, enjoining or otherwise prohibiting the
transactions contemplated by this Agreement (excluding with respect to the
purchase and sale of the China Equity Capital) and such order,

48



--------------------------------------------------------------------------------



 



decree, ruling or other action shall have become final and non-appealable (any
such order, decree, ruling or other action, a “Final Order”); provided that the
party seeking to terminate this Agreement shall have used all reasonable best
efforts to challenge such order, decree, ruling or other action; or (ii) if the
Effective Time shall not have occurred on or before June 18, 2010 (the “Outside
Date”), provided, that, a party may not terminate this Agreement pursuant to
this Section 14.1(b)(ii) if its failure to perform any of its obligations under
this Agreement results in the failure of the Effective Time to occur by such
time, provided, however, that the Outside Date shall be extended day-by-day for
each day during which any party shall be subject to a nonfinal order, decree,
ruling or action restraining, enjoining or otherwise prohibiting the
consummation of the transactions contemplated hereby (excluding with respect to
the purchase and sale of the China Equity Capital), provided further, however,
that the Outside Date shall not be extended past August 18, 2010;
     (c) by the Seller, if the Buyer breaches any provision of this Agreement,
including a failure to perform a covenant or a misrepresentation (disregarding
all materiality and Buyer Material Adverse Effect qualifications), and such
breach or misrepresentation both (i) remains uncured for a period of 30 days
after the Buyer receives written notice of such breach, and (ii) would, or would
likely constitute a Buyer Material Adverse Effect;
     (d) by the Buyer, if the Seller breaches any provision of this Agreement,
including a failure to perform a covenant or a misrepresentation (disregarding
all materiality and Material Adverse Effect qualifications), and such breach or
misrepresentation both (i) remains uncured for a period of 30 days after the
Seller receives written notice of such breach, and (ii) would, or would likely
constitute a Material Adverse Effect;
     (e) by the Buyer at any time a Material Adverse Effect exists;
     (f) by the Seller at any time a Buyer Material Adverse Effect exists; or
     (g) by the Buyer, if the Seller exercises its right to cap the Seller’s
obligation for the costs and expenses of the Response Action as provided in this
Section 14.1(g). The Seller shall have the right to limit its obligation to pay
all costs and expenses associated with the Response Actions to an aggregate
amount of USD 5,000,000, by providing the Buyer with a written notice to that
effect at least five (5) Business Days prior to the Closing Date; provided,
however, that the Seller shall be afforded ten (10) Business Days from the
delivery of the Final Environmental Studies to the Seller prior to the exercise
of its right under this Section 14.1(g); provided further, (i) if the Seller is
unable to, or otherwise does not, give at least five (5) Business Days notice as
provided in this Section, the Closing Date, at the election of the Buyer, shall
be postponed so as to permit no less than five (5) Business Days between the
date of such notice and the Closing Date, and (ii) the Closing Date shall be
postponed, as necessary, to provide the Seller such ten (10) Business Day period
after delivery of the Final Environmental Studies.

49



--------------------------------------------------------------------------------



 



     Section 14.2 Procedure and Effect of Termination. In the event of a
termination of this Agreement by any party pursuant to Section 14.1:
     (a) The terminating party shall give prompt written notice thereof to the
other parties, and the transactions contemplated hereby shall be abandoned,
without further action by any of the parties hereto;
     (b) All further obligations of the parties hereunder shall terminate,
except that the obligations in Sections 6.5 (Confidentiality; No Hire), 15.3
(Public Announcements), 15.8 (Governing Law) and 15.12 (Expenses) hereof shall
survive;
     (c) All filings, applications and other submissions relating to the
transactions contemplated herein shall, to the extent practicable, be withdrawn
from the agency or other Person to which made; and
     (d) In the event of the termination of this Agreement as provided in
Section 14.1, written notice thereof shall forthwith be given to the other party
or parties specifying the provision hereof pursuant to which such termination is
made, and this Agreement (except as set forth in Section 14.2(b)) shall
forthwith become null and void, and there shall be no liability on the part of
the Seller, the Buyer and the Parent; provided, however, that nothing in this
Section 14.2 shall relieve any party from liability for any breach (occurring
prior to any such termination) of any of the covenants, representations or
agreements set forth in this Agreement.
     (e) To the extent that the Seller notifies the Buyer in writing no less
than five (5) Business Days prior to the Closing Date of the existence of a
Material Adverse Effect (describing the Material Adverse Effect in reasonable
detail) and the Seller qualifies its representations and warranties therein by
stating that such Material Adverse Effect has occurred (which would cause one of
the Buyer’s conditions to close the transactions contemplated hereby not to be
fulfilled and would give the Buyer the right to terminate this Agreement
pursuant to Section 14.1(c)) and the Buyer nonetheless closes the transactions
contemplated hereby, then, the Buyer may not seek indemnification hereunder with
respect to such Material Adverse Effect; provided, however, that if the Seller
is unable to, or otherwise does not, give at least five (5) Business Days notice
as provided in this Section the Closing Date, at the election of the Buyer,
shall be postponed so as to permit no less than five (5) Business Days between
the date of such notice and the Closing Date.
     (f) None of the parties hereto may rely on the failure of any condition to
its obligation to consummate the transaction contemplated hereby set forth in
Section 12.1, 12.2 or 12.3, as the case may be, to be satisfied if such failure
was caused by such party’s failure to use its efforts required of such party
herein to consummate the transactions hereby.

50



--------------------------------------------------------------------------------



 



ARTICLE XV
MISCELLANEOUS
     Section 15.1 Amendments. The Buyer, the Parent and the Seller may only
amend, modify or supplement this Agreement in such manner as may be agreed upon
by all of them in writing signed by an authorized officer of such party.
     Section 15.2 Waivers. The Buyer, the Parent and the Seller may only extend
the time for, or waive the performance of, any of the obligations of the other
or waive compliance by the other with any of the covenants or conditions
contained in this Agreement in writing signed by an officer of such party.
     Section 15.3 Public Announcements; Confidentiality.
          (a) None of the parties shall make, issue or release any oral or
written public announcement or statement concerning, or acknowledge the
existence of, or reveal the terms, conditions and status of, the transactions
contemplated by this Agreement, without the other parties’ prior written
approval of, and concurrence in, the contents of such announcement,
acknowledgment or statement, except as such announcement, statement or
acknowledgement may be required by Law or the rules or regulations of any United
States or foreign securities exchange, in which case the party required to make
the announcement, statement or acknowledgement shall give the other party notice
in advance of such issuance.
          (b) On and after the Closing, the Parent and the Seller will, and will
cause each of their Affiliates (other than Q-Tech) to hold in confidence (to the
extent not prohibited by applicable Law) all confidential information concerning
the Buyer and its Affiliates (regarding information received in connection with
the transactions contemplated by, or otherwise pursuant to, this Agreement and
the Ancillary Documents), Q-Tech, the U.S. Assets or the Business Unit (other
than information related solely to the Retained Liabilities and the Excluded
Assets), except to the extent that such information (i) is or becomes generally
available to the public other than as a result of a disclosure by the Seller or
its Affiliates in breach hereof, or (ii) becomes available to the Seller or its
Affiliates on a non-confidential basis from a source other than the Buyer that
is not known by the Seller or its Affiliate to be bound by a confidentiality
agreement or other obligation of secrecy to the Buyer. Notwithstanding the
foregoing, unless otherwise required by applicable Law, in the event the Seller
or its Affiliates receives a request to disclose all or any part of such
information under the terms of a valid and effective subpoena or order issued by
a court of competent jurisdiction or by a governmental body, the Seller agrees
to (i) promptly notify the Buyer of the existence, terms and circumstances
surrounding such a request, so that the Buyer may seek an appropriate protective
order (at the Buyer’s cost) and/or consent to a waiver of the Seller or its
Affiliates’ compliance with the provisions of this agreement, and (ii) if
disclosure of such information is required, to exercise reasonable efforts to
obtain an order or other reliable assurance that confidential treatment will be
accorded to such of the disclosed information which the Buyer so designates, at
the Buyer’s cost. The provisions of this Section 15.3(b) shall expire on the
date that is four (4) years after the date hereof.

51



--------------------------------------------------------------------------------



 



     Section 15.4 Notices. Any notice, request, demand, waiver, consent,
approval or other communication which is required or permitted hereunder shall
be in writing and shall be deemed given when delivered personally or sent by
telecopy (with an appropriate acknowledgment of receipt) or five days after
sending by registered or certified mail, postage prepaid, as follows:
     If to the Buyer, to:
c/o Atlas Copco North America LLC
Office of the General Counsel
Attn: Nicholas J. Spinelli, Esq.
34 Maple Avenue
P.O. Box 2028
Pine Brook, New Jersey 07058
Telecopy Number: (973) 439-3499
with a copy to:
LeClairRyan
Attn: Lee A. Albanese, Esq.
One Riverfront Plaza
1037 Raymond Boulevard, 16th Floor
Newark, New Jersey 07102
Telecopy Number: (973) 491-3408
     If to the Seller, to:
EnPro Industries, Inc.
5605 Carnegie Blvd.
Charlotte, NC 28209
Attention: General Counsel
Telecopy Number: 704-731-1511
with a copy to:
Robinson, Bradshaw & Hinson, P.A.
101 N. Tryon Street, Suite 1900
Charlotte, NC 28246
Attention: Robert S. McLean
Telecopy Number: (704) 373-3963
or to such other address as the addressee may have specified in a notice duly
given to the sender as provided herein.
     Section 15.5 Entire Agreement. The Seller Disclosure Schedule and the Buyer
Disclosure Schedule and Exhibits hereto are incorporated into this Agreement by
reference. This Agreement, the Seller Disclosure Schedule, the Buyer Disclosure
Schedule, the Exhibits, the Ancillary Documents and the Confidentiality
Agreement hereto embody the entire agreement between and among the parties and
any and all prior oral or written agreements, representations

52



--------------------------------------------------------------------------------



 



or warranties, contracts, understandings, correspondence, conversations, and
memoranda, whether written or oral, between or among the Buyer and the Seller or
between or among any agents, representatives, parents, subsidiaries, Affiliates,
predecessors in interest or successors in interest, with respect to the subject
matter hereof, are merged herein and replaced hereby. The letter of intent
between the Parent and the Buyer dated November 18, 2009, is hereby terminated
and all rights and obligations thereunder are hereby released.
     Section 15.6 Severability. If any term, provision, covenant or restriction
of this Agreement is held by a court of competent jurisdiction or other
authority to be invalid, void, unenforceable or against its regulatory policy,
the remainder of the terms, provisions, covenants and restrictions of this
Agreement shall remain in full force and effect and shall in no way be affected,
impaired or invalidated, so long as the economic and legal substance of the
transactions contemplated hereby, taken as a whole, are not affected in a manner
materially adverse to any party hereto.
     Section 15.7 Assignability. Neither this Agreement nor any of the parties’
rights hereunder shall be assignable by any party hereto without the prior
written consent of the other parties. Notwithstanding the preceding sentence,
(a) the Buyer may assign its rights in this Agreement as collateral security to
its respective lender, (b) the Buyer may assign its rights in this Agreement on
or after the Closing, to any purchaser of substantially all of the assets of the
Business Unit or equity interests (whether by operation of Law or in connection
with a merger or consolidation or otherwise) of the Buyer or the Business Unit,
and (c) any party may assign any or all of its rights under this Agreement to
any Affiliate of such party, provided that such assignment shall not operate to
release the assigning Person from its obligations hereunder. In the event that
any assignment is made, this Agreement shall be binding upon and shall inure to
the benefit of the parties hereto and their respective successors and assigns.
Nothing in this Agreement, express or implied, shall be deemed to confer upon
any other Person, including without limitation employees of the Business Unit,
any rights or remedies under, or by reason of, this Agreement.
     Section 15.8 Governing Law. This Agreement shall be construed in accordance
with the laws of the State of Delaware without giving effect to principles of
conflict of laws. Service of process upon any party shall be deemed, in every
respect, effective upon such party if made by prepaid registered or certified
mail, return receipt requested, or if personally delivered against receipt to
the address set forth in Section 15.4 or to such other address as a party may
designate in writing to the others. Any proceeding arising out of or relating to
this Agreement or the transactions contemplated hereby shall be brought in any
court of the State of Delaware, and each party irrevocably submits to the
exclusive jurisdiction of each such court in any such proceeding, waives any
objection it may now or hereafter have to venue or to convenience of forum,
agrees that all claims in respect of the proceeding shall be heard and
determined only in any such court, and agrees not to bring any proceeding
arising out of or relating to this Agreement or the transactions contemplated
hereby in any other court.
     Section 15.9 Headings; Definitions. The Section and other headings
contained in this Agreement are for reference purposes only and shall not in any
way affect the meaning or interpretation of this Agreement. Wherever in this
Agreement words indicating the plural

53



--------------------------------------------------------------------------------



 



number appear, such words shall be considered as words indicating the singular
number and vice versa where the context indicates the propriety of such use.
     Section 15.10 Construction. References to “applicable” Law or Laws with
respect to a particular Person, thing or matter will include only such Law or
Laws as to which the Governmental Authority that enacted or promulgated such Law
or Laws has jurisdiction over such Person, thing or matter as determined under
the Laws of the United States or the foreign Governmental Authority, as
applicable. Reference to any United States legal term for any action, remedy,
method of judicial proceeding, legal document, legal status, court, official or
any legal concept or thing shall in respect of any jurisdiction other than the
United States be deemed to include what most nearly approximates in that
jurisdiction to the United States legal term and any United States statutory
provision will be construed so as to include equivalent or analogous laws of any
other relevant jurisdiction. Unless the context requires otherwise, the words
“include,” “including” and variations thereof mean “including, without
limitation,” and the words “hereof,” “hereby,” “herein,” “hereunder” and similar
terms refer to this Agreement as a whole and not any particular Section or
Article in which such words appear. The parties acknowledge that they and their
attorneys have reviewed this Agreement and have had the opportunity to negotiate
fully all of its provisions, and that any rule of construction to the effect
that any ambiguities are to be resolved against the drafting party, or any
similar rule operating against the drafter of an agreement, shall not be
applicable to the construction or interpretation of this Agreement.
     Section 15.11 Counterparts. This Agreement may be executed in counterparts,
each of which when so executed shall be deemed to be an original, and all such
counterparts shall together constitute but one and the same instrument.
     Section 15.12 Expenses. Except as otherwise specifically provided herein,
each of the parties shall bear its own costs and expenses (including legal fees
and expenses) incurred in connection with this Agreement and the transactions
contemplated hereby, provided that, for purposes of clarification, the Buyer
shall pay filing fees associated with filings related to the transactions
contemplated hereby under the HSR Act. A party in breach of this Agreement shall
indemnify and hold harmless the other party from and against all reasonable
out-of-pocket expenses, including legal fees, incurred by such other party by
reason of the enforcement and protection of its rights under this Agreement. The
payment of such expenses is in addition to any other relief to which such other
party may be entitled.
     Section 15.13 Time of Essence. Time is of the essence with respect to this
Agreement.
     Section 15.14 WAIVER OF JURY TRIAL. EACH OF THE PARTIES HERETO HEREBY
IRREVOCABLY WAIVES ANY AND ALL RIGHTS TO TRIAL BY JURY IN ANY LEGAL PROCEEDING
ARISING OUT OF OR RELATED TO THIS AGREEMENT OR THE TRANSACTIONS CONTEMPLATED
HEREBY.
     Section 15.15 Currency. Unless otherwise expressly indicated, all
references to dollar amounts (including USD) in this Agreement are expressed in
U.S. dollars.

54



--------------------------------------------------------------------------------



 



     Section 15.16 Specific Performance. The parties agree that irreparable
damage would occur in the event that any of the provisions of this Agreement
were not performed in accordance with their specific terms or were otherwise
breached and that any breach of this Agreement could not be adequately
compensated in all cases by monetary damages alone. It is accordingly agreed
that the parties shall be entitled to an injunction or injunctions to prevent
breaches of this Agreement and to enforce specifically the terms and provisions
of this Agreement.
ARTICLE XVI
DEFINITIONS
     Section 16.1 Definitions.
          (a) “Action” means any claim, action, suit, arbitration, inquiry,
proceeding or investigation by or before any Governmental Authority or
arbitrator.
          (b) “Affiliate” means, with respect to any Person, any Person directly
or indirectly controlling or controlled by or under direct or indirect common
control with such Person; provided that in no event shall the Buyer or the
Business Unit (after the Closing) be treated as Affiliates of any Seller, nor
shall any Person directly or indirectly controlled by either the Buyer or the
Business Unit (including its officers, directors and employees) as a result of
such Person’s relationship with such Buyer or the Business Unit be treated as an
Affiliate of any Seller. For this purpose, “control” means the power to direct
the management of a Person through the ownership of securities, by contract or
otherwise, and the terms “controlling” and “controlled” have meanings
correlative to the foregoing.
          (c) “Air Perfection Employees” means James Morgan and Steven Stahl.
          (d) “Air Perfection Escrow Agreements” means the (i) Escrow
Agreement-Management Retention Account dated as of May 23, 2008 between the
Seller, First Northern Bank, Air Perfection, Inc. and James Morgan and
(ii) Escrow Agreement-Management Retention Account dated as of May 23, 2008
between the Seller, First Northern Bank, Air Perfection, Inc. and Steven Stahl.
          (e) “Air Perfection Indemnity Claim” means any claim of the Seller for
indemnity relating to the net asset value purchase price adjustment and accounts
receivable guaranty provisions included in the Air Perfection Purchase Agreement
          (f) “Air Perfection Purchase Agreement” means the Agreement of
Purchase and Sale of Assets dated May 23, 2008 between Air Perfection, Inc., the
Seller, James Morgan and Steven Stahl.
          (g) “Ancillary Documents” means the Supply Agreement, the Transition
Services Agreement, the Equity Purchase Agreement, the Seller Closing
Certificate and the Buyer Closing Certificate and the other agreements to be
delivered pursuant to ARTICLE XII.

55



--------------------------------------------------------------------------------



 



          (h) “Asbestos Claim” means any Third-Party Claim against any Buyer
Party alleging that such Person has liability for death, bodily injury or
illness resulting from exposure to asbestos or asbestos-containing materials
contained in any product manufactured or sold by the Business Unit prior to the
Closing Date, including the Business Unit as operated by (a) the Seller or any
of Seller’s Affiliates, or (b) any predecessor in interest to any business now
or previously operated by the Seller or any of the Seller’s Affiliates.
          (i) “Assumed Liabilities” means all liabilities and obligations
(whether known or unknown, asserted or unasserted, absolute or contingent,
accrued or unaccrued, liquidated or unliquidated, and whether due or to become
due) of the Seller and its Affiliates to the extent they relate to, arise or
have arisen out of or are related to the conduct of the business of the Business
Unit at, prior to or after the Closing and are not Retained Liabilities
(provided that all obligations of Q-Tech shall remain obligations of Q-Tech).
For purposes of clarification and example, if a liability relates 80% to the
Business Unit and 20% not to the Business Unit, then the liability shall be an
Assumed Liability to the extent of such 80% relationship. Assumed Liabilities
include without limitation:
          (i) All liabilities and obligations incurred by the Seller in the
conduct of the business of the Business Unit;
          (ii) All liabilities and obligations of the Seller under Governmental
Orders and under Contracts included in the U.S. Assets regardless of when such
liabilities and obligations arose;
          (iii) All liabilities and obligations arising out of, resulting from
or relating to Actions, whether founded upon negligence, breach of warranty,
strict liability in tort and/or other similar legal theory, seeking compensation
or recovery for or relating to injury to a Person or damage to property arising
out of a defect or alleged defect of a Product (excluding specifically those set
forth in the definition of Retained Liability);
          (iv) All warranty liabilities and obligations to repair or service any
Products sold prior to, at or following the Closing;
          (v) All liabilities and obligations arising out of the Buyer’s
obligations under this Agreement;
          (vi) Any wages, compensation, vacation or sick pay to Employees,
including federal, state, provincial and local Income Tax withholding, Social
Security Tax contributions (by both the Seller and Employees) and unemployment
Tax contributions with respect to wages and compensation, earned on or prior to
the Closing Date.
          (vii) All liabilities and obligations with respect to all incurred but
not reported claims as well as all reported workers’ compensation claims and
short term disability claims of Employees.
          (viii) All liabilities and obligations with respect to all incurred
but not reported claims as well as all reported claims under the health,
surgical, dental and other

56



--------------------------------------------------------------------------------



 



welfare benefit plans covering Employees, to the extent, as a result of the
Seller’s ordinary course of business (consistent with past practices), any of
the foregoing remain unpaid as of the Closing Date;
          (ix) Any ad valorem Taxes to the extent reflected as a liability on
the Closing Date Balance Sheet;
          (x) All liabilities and obligations arising out of, resulting from or
relating to Environmental Law, Environmental Matters or Hazardous Materials that
are not Retained Liabilities;
          (xi) All liabilities and obligations arising out of, resulting from or
relating to Actions against the Seller with respect to the Business Unit,
excluding only any Actions which are Retained Liabilities;
          (xii) All liabilities under outstanding guarantees of the Seller and
any of their Affiliates with respect to obligations of the Business Unit (except
to the extent the underlying obligation constitutes a Retained Liability), to
the extent such underlying obligation relates to another Assumed Liability;
          (xiii) Any other liabilities and obligations in the nature of torts,
violations of law or breaches of contract occurring on, prior to or after the
Closing in respect of the Business Unit, except for Retained Liabilities;
          (xiv) All obligations under the Retention Agreements; and
          (xv) obligations under the Air Perfection Purchase Agreement.
in each case, excluding only the Retained Liabilities.
          (j) “Business Day” means a day other than a Saturday or a Sunday or
any other day on which commercial banks in Charlotte, North Carolina are
generally closed for business.
          (k) “Business Unit” means the Quincy business unit as currently
operated and conducted by the Seller and Q-Tech, including, without limitation,
under the trade names “Quincy”, “Ortman”, “Air Perfection”, “Air Science
Engineering” and “Q-Tech” and, including, without limitation, the operations
with respect to the design, manufacture, marketing and sale and servicing
(including system audits) of air compressors, vacuum pumps, air treatment
products, gas compressors and cylinders, as well as the marketing and sale of
dryers and filters, excluding for purposes of clarification, the Seller’s CPI
(Compressor Products International) business.
          (l) “Buyer Parties” means each of the Buyer and the Buyer’s Affiliates
and each of their respective employees, agents, officers, directors and
shareholders.
          (m) “Cash” means the amount of cash and cash equivalents held in the
bank accounts of the Seller in respect of the Business Unit as of the Closing,
including checks or drafts

57



--------------------------------------------------------------------------------



 



received by the Seller or an Affiliate for which the Seller or an Affiliate has
not received funds on or prior to the Closing Date, certificates of deposit,
deposits, marketable securities and the proceeds of accounts receivable paid
prior to the Closing Date as well as any bank accounts.
          (n) “China” means the People’s Republic of China.
          (o) “Chinese Buyer” means Atlas Copco (China) Investment Company Ltd.
          (p) “China Closing Date” means the date on which the China Equity
Capital is transferred to the Chinese Buyer, or the date the assets and
liabilities of Q-Tech are transferred to Chinese Buyer in accordance with
Section 7.4.
          (q) “China Equity Capital” means all of the interest in the registered
capital of Q-Tech.
          (r) “China Leased Property” means the real property described in
Section 16.1(r) of the Seller Disclosure Schedule.
          (s) “China Outside Date” means the first anniversary of the date of
this Agreement (extended for an additional period of time equal to any period
during which the Seller has not complied with its covenants contained in this
Agreement regarding the transfer of the China Equity Capital to the Buyer and
the obtaining of the China Approval).
          (t) “Chinese Authority” means the relevant Ministry of Commerce and
Administration for Industry and Commerce in China which are responsible for the
approval and registration of the transfer of Q-Tech’s China Equity Capital.
          (u) “Code” means the Internal Revenue Code of 1986, as amended.
          (v) “Employees” means all U.S. Employees and all internationally-based
employees of the Seller and its Affiliates whose services are primarily
dedicated to the Business Unit (other than Q-Tech), but excluding the Retained
Employees.
          (w) “Encumbrance” means any security interest, pledge, mortgage, lien
(including environmental and Tax liens), charge, encumbrance, easement, deed of
trust, right of way, encroachment, license to third parties, adverse claim,
option or other right to acquire an interest, right of first refusal, or other
restriction of any kind, including any restriction on the use, voting, transfer,
receipt of income or other exercise of any attributes of ownership.
          (x) “EnPro Credit Agreement” means the Amended and Restated Loan and
Security Agreement, dated April 26, 2006 by and among Coltec Industries Inc,
Coltec Industrial Products LLC, Garlock Sealing Technologies LLC, GGB LLC,
Corrosion Control Corporation and Stemco LP, as Borrowers; EnPro Industries,
Inc., as Parent; QFM Sales and Services, Inc., Coltec International Services Co,
Garrison Litigation Management Group, Ltd., GGB, Inc., Garlock International
Inc, Stemco Delaware LP, Stemco Holdings, Inc., Stemco Holdings Delaware, Inc.
and Garlock Overseas Corporation, as Subsidiary Guarantors; the various
financial institutions listed on the signature pages thereof, as Lenders; Bank
of America, N.A., as Agent and Issuing Bank; and Banc of America Securities LLC,
as Sole Lead Arranger and Sole Book Manager.

58



--------------------------------------------------------------------------------



 



          (y) “ERISA” means the Employee Retirement Income Security Act of 1974,
as amended.
          (z) “ERISA Affiliate” means each business or entity which is a member
of a “controlled group of corporations,” under “common control” or an
“affiliated service group” with the Seller within the meaning of
Sections 414(b), (c) or (m) of the Code, or required to be aggregated with the
Seller under Section 414(o) of the Code, or is under “common control” with the
Seller, within the meaning of Section 4001(a)(14) of ERISA.
          (aa) “ERISA Plan” means a Benefit Plan (other than a Multiemployer
Plan as defined in 4001(a)(3) of ERISA) which is covered by Title IV of ERISA or
subject to the minimum funding standards under Section 412 of the Code or
Section 302 of ERISA.
          (bb) “Excluded Assets” means the following assets, in each case, to
the extent not included on the Closing Date Balance Sheet:
          (i) Cash of the Seller;
          (ii) Any capital stock or other equity interests of any Person, other
than the China Equity Capital, and such capital stock or other equity interest
that does not relate to the Business Unit;
          (iii) Any rights relating to any Intercompany Obligations, other than
Intercompany Trade Accounts Payable and Intercompany Trade Accounts Receivable;
          (iv) Any assets of the Seller or its Affiliates not primarily related
to or used primarily by the Business Unit prior to the Closing;
          (v) Copies of any books and records relating to the Business Unit that
either the Seller or any of its Affiliates is required to retain under
applicable Law;
          (vi) Any prepaid expenses or other prepaid assets not reflected on the
Closing Balance Sheet (but only to the extent not assignable to the Buyer
because the Contract under which such prepayment is made is not assignable to
the Buyer);
          (vii) All current and deferred United States and China federal, state,
provincial and local Tax assets and refunds (including interest) arising out of
the conduct of the Business Unit prior to the Closing;
          (viii) All Insurance Policies (including property insurance relating
to, but not owned by, Q-Tech, but excluding any liability insurance of Q-Tech)
and any rights of the Seller or any of their Affiliates with respect thereto,
except for rights under Insurance Policies for claims that relate to Q-Tech and
its operations prior to the China Closing Date and subject to the terms of the
Transition Services Agreement, subsequent to the China Closing Date;

59



--------------------------------------------------------------------------------



 



          (ix) All assets related to selling, general and administrative
services afforded to the Business Unit by the Parent or its Affiliates,
including any site license for the corporate financial reporting system, or held
by the Parent at the corporate level and not necessary to the conduct of the
Business Unit or used to provide services to Buyer pursuant to the Transition
Services Agreement;
          (x) All rights of the Seller arising under this Agreement and the
Ancillary Documents;
          (xi) All rights of the Seller arising under the Union Contract and the
Contracts set forth on Section 16.1(bb)(xi) of the Seller Disclosure Schedule
(the “Excluded Contracts”);
          (xii) All assets, whether or not used in the conduct of the Business
Unit, which are identified as Excluded Assets on Section 16.1(bb)(xii) of the
Seller Disclosure Schedule;
          (xiii) Except (i) as specifically provided in ARTICLE X, and (ii) for
assets related to Benefit Plans covering current or former employees of Q-Tech,
assets of any Benefit Plan sponsored, maintained or contributed to by the Seller
or any ERISA Affiliates of the Seller;
          (xiv) All rights under the Union Pension Plan;
          (xv) Any non-assignable Permits and Environmental Permits;
          (xvi) All rights, causes of action and claims that may be asserted
against third parties arising out of any of the Excluded Assets described in
subparagraphs (i) through (xv) hereof or any of the Retained Liabilities,
including any rights to reimbursement from third parties for damages, fees or
expenses; and
          (xvii) All Intercompany Rights, other than the Intercompany Trade
Accounts Receivable;
          (xviii) The Air Perfection Escrow Agreements but only to the extent of
the Seller’s rights therein pursuant to Section 8.5;
          (xix) The Air Perfection Indemnity Claims; and
          (xx) The Company-wide Contracts.
          (cc) “Funded Debt” means the principal of and accrued interest (if
any) owed by the Seller, the Parent or their Affiliates with respect to the
Business Unit for money borrowed or funded indebtedness or issued in
substitution for or exchange for borrowed money or funded indebtedness
(including obligations in respect of principal, accrued interest, and any
applicable prepayment, breakage or other premiums, fees or penalties), including
indebtedness evidenced by any note, bond, debenture or other debt security, bank
overdrafts to the extent not included in accounts payable, any obligations with
respect to the termination of any interest rate hedging or

60



--------------------------------------------------------------------------------



 



swap agreements, and the obligations of the Seller under the EnPro Credit
Agreement; provided, however, that Funded Debt shall not include (i) any
Intercompany Obligations, (ii) any amounts in the nature of trade payables, or
(iii) capital lease obligations.
          (dd) “GAAP” means U.S. generally accepted accounting principles.
          (ee) “Governmental Approval” means the required filings with, notice
to, consent or approval of, any Governmental Authority.
          (ff) “Governmental Authority” means any United States federal, state,
provincial or local or any foreign government, governmental, regulatory or
administrative authority, instrumentality, agency or commission or any court,
tribunal, judicial or arbitral body.
          (gg) “Governmental Order” means any order, writ, judgment, injunction,
decree, stipulation, determination or award entered by or with any Governmental
Authority.
          (hh) “HSR Act” means the Hart-Scott-Rodino Antitrust Improvements Act
of 1976, as amended, and the regulations thereunder.
          (ii) “HSR Commitment” means the sum of (a) the aggregate amount of
out-of-pocket expenses incurred by the Buyer (including, without limitation,
fees for attorneys’ and other experts) after the date hereof in connection with
resolving any objections asserted by any Governmental Authority challenging the
transactions contemplated by this Agreement as violative of any anti-trust Law
or in obtaining HSR Act clearance, plus (b) the sales as determined on a
trailing twelve month basis prior to the date hereof of (i) any business (or
portion thereof) or product line of the Buyer which is required to be divested
pursuant to Section 6.3(d), or (ii) any business (or portion thereof) of the
Business Unit which is required to be excluded from the sale to the Buyer
pursuant to Section 6.3(d) (without any reduction to the Purchase Price payable
to the Seller), in each case in order to obtain the relevant approvals under the
HSR Act to consummate the transactions contemplated by this Agreement.
          (jj) “Hired Employee” means an Employee hired by the Buyer as of the
Closing.
          (kk) “Income Taxes” means any federal, state, provincial or local
income, capital, alternative minimum and franchise or other similar Tax, duty,
governmental charge or assessment imposed by or on behalf of a Governmental
Authority that is based on or measured by income or capital (including interest
and penalties on any of the foregoing).
          (ll) “Intellectual Property” means:
          (i) All inventions (whether patentable or unpatentable and whether or
not reduced to practice), and all United States and foreign patents and patent
applications with respect to such inventions;
          (ii) All United States and foreign trademarks, service marks, trade
dress, logos, trade names and corporate names, together with all translations,
adaptations,

61



--------------------------------------------------------------------------------



 



derivations and combinations and including all associated goodwill, and all
applications, registrations and renewals thereof;
          (iii) All copyrights in works of authorship, and all applications for
copyright registration, copyright registrations and renewals;
          (iv) All mask works and all applications, registrations and renewals
in connection therewith;
          (v) All trade secrets and confidential business information (including
proprietary ideas, research and development, know-how, formulas, compositions,
manufacturing and production processes and techniques, technical data, patterns,
industrial designs, drawings, specifications, customer and supplier lists,
pricing and cost information, and business and marketing plans and proposals);
          (vi) All domain names and computer software (including data and
related documentation); and
          (vii) All other proprietary rights.
          (mm) “Intercompany Obligations” means all accounts or other payables
owed by the Seller to an Affiliate of the Seller as of the Closing Date in
connection with the operation of the Business Unit, other than Intercompany
Trade Accounts Payable.
          (nn) “Intercompany Rights” means all accounts or other payables owed
to the Seller by any Affiliate of the Seller as of the Closing Date in
connection with the operation of the Business Unit, other than the Intercompany
Trade Accounts Receivable.
          (oo) “Intercompany Trade Accounts Payable” means all trade accounts
payable owed by the Seller or Q-Tech as of the Closing Date in connection with
the operation of the Business Unit to any Affiliate of the Seller, in the case
of the Seller, or of Q-Tech, in the case of Q-Tech, for goods and services
purchased or sold in the ordinary course, but only to the extent included on the
Closing Balance Sheet.
          (pp) “Intercompany Trade Accounts Receivable” means all trade accounts
receivable owed to the Seller or Q-Tech in connection with the operation of the
Business Unit by any Affiliate of the Seller, in the case of the Seller, or of
Q-Tech, in the case of Q-Tech, for goods and services purchased or sold in the
ordinary course, but only to the extent included on the Closing Balance Sheet.
          (qq) “knowledge” of the Seller or “the Seller’s knowledge” means the
actual knowledge of (a) the individuals listed on Section 16.1(qq) of the Seller
Disclosure Schedule and (b) all of the lawyers in the legal department of the
Parent.
          (rr) “Law” means any federal, state, local, provincial or foreign
statute, law, ordinance, regulation, rule, code, order or other requirement or
rule of law.

62



--------------------------------------------------------------------------------



 



          (ss) “Leased Property” means the China Leased Property and the U.S.
Leased Property.
          (tt) “Material Adverse Effect” means any change, event, occurrence or
state of facts which individually or when taken together has had or is
reasonably likely to (i) have a material adverse effect on the business,
properties, assets, results of operations or financial condition of the Business
Unit, taken as a whole, or (ii) have a material adverse effect on the ability of
the Seller or Parent to perform its obligations under this Agreement and the
Ancillary Documents (other than Governmental Approvals required under the HSR
Act, approval of the transfer of China Equity Capital by the relevant China
authorities and as set forth in Section 4.3 of the Seller Disclosure Schedule),
but excluding any effect resulting from or relating to (a) general political or
economic conditions, general financial and capital market conditions (including
changes in currency or interest rates or commodity prices) or general effects on
any of the industries in which the Business Unit is engaged, or, in each case,
any changes therein (including as a result of (i) geopolitical conditions,
including an outbreak or escalation of hostilities involving the United States,
China or any other country or the declaration by the United States, China or any
other country of a national emergency or war, or (ii) the occurrence of any
other natural disaster, calamity or crisis (including any act of terrorism)),
(b) any change or effect as a result of a decline in the industries in which the
Business Unit operates, (c) any changes in Law, GAAP or any authoritative
interpretations thereof of general application, (d) the execution and delivery
of this Agreement or the public announcement or the becoming public of the
transactions contemplated by this Agreement, (e) any change in the financial
condition or results of operation of the Business Unit caused directly by the
pending sale of the Business Unit to the Buyer, including the impact thereof on
the relationships, contractual or otherwise, of the Business Unit with employees
(including union employees and including with respect to the Union Contract),
labor unions, distributors, customers, suppliers or partners, (f) any action
taken or failed to be taken by the Seller or any of its Affiliates or
representatives at the request of the Buyer or that is required or contemplated
by this Agreement, or (g) seasonal reductions in revenues and/or earnings of the
Business Unit in the ordinary course of business.
          (uu) “Owned Real Property” means the real property described in
Section 16.1(uu) of the Seller Disclosure Schedule and all improvements thereon.
          (vv) “Permitted Encumbrances” means (i) statutory liens for Taxes
(including Tax assessments) not yet delinquent or the validity of which are
being contested in good faith by appropriate Proceedings with appropriate
reserves that are required by the terms of this Agreement to be reflected on the
Closing Balance Sheet; (ii) mechanics’, carriers’, workers’, repairmen’s and
other similar liens arising or incurred in the ordinary course of business with
respect to charges not yet due and payable; (iii) all matters that would be
shown by a current (as of the date of this Agreement), accurate survey of the
Owned Real Property and those Encumbrances that would be disclosed on a current,
accurate title report of the Owned Real Property and any reservations or
exceptions in the original grant of any Owned Real Property contained in a
document duly recorded in the real estate records relating to such Owned Real
Property; (iv) statutory liens incurred in the ordinary course of business in
connection with worker’s compensation, unemployment insurance, or other forms of
governmental insurance or benefits; (v) easements, covenants, conditions, rights
of way, encroachments, reservations, restrictions and similar matters or
conditions affecting or burdening the Owned Real Property

63



--------------------------------------------------------------------------------



 



which do not materially interfere with the beneficial use and enjoyment of such
Owned Real Property or the ingress thereto or egress therefrom as currently used
in connection with the Business; (vi) zoning, building, fire, health,
environmental and pollution control Laws, ordinances, rules and safety
regulations and other similar legal requirements which do not materially
interfere with the beneficial use and enjoyment of such Owned Real Property or
the ingress thereto or egress therefrom as currently used in connection with the
Business; and (vii) acts done, or suffered to be done by, and judgments against,
the Buyer or any of its Affiliates (excluding Q-Tech) and those claiming by,
through or under the Buyer or any of its Affiliates (excluding Q-Tech).
          (ww) “Person” means any individual, partnership, firm, corporation,
association, trust, limited liability company, unincorporated organization or
other entity, as well as any syndicate or group that would be deemed to be a
person under Section 13(d)(3) of the Securities Exchange Act of 1934, as
amended.
          (xx) “Products” means all goods, materials and products developed,
manufactured or distributed by the Business Unit.
          (yy) “Q-Tech” means Kunshan Q-Tech Air System Technologies Ltd., a
wholly foreign owned enterprise established in Kunshan, China.
          (zz) “Retained Employees” means those employees of the Seller listed
in Section 16.1(zz) of the Seller Disclosure Schedule and those employees of the
Seller with respect to the Business Unit on long term medical disability leave
as of the Closing Date.
          (aaa) “Retained Liabilities” means the following liabilities and
obligations of the Seller:
          (i) All of the Seller’s obligations under this Agreement or the
Ancillary Documents;
          (ii) Intercompany Obligations, other than Intercompany Trade Accounts
Payable;
          (iii) Except as set forth in Section 9.3, all liabilities for current
and deferred United States or China federal, state, provincial and local Taxes
of the Seller for any period prior to the Closing, other than ad valorem Taxes
accrued on the Closing Balance Sheet;
          (iv) Funded Debt;
          (v) All liabilities, obligations, including defense costs, resulting
from, or relating to, Asbestos Claims;
          (vi) All liabilities and obligations related to any Hazardous Material
located at, on, or under any facility or real property formerly owned or leased
by the Seller or any of its Affiliates or predecessors with respect to the
Business Unit;

64



--------------------------------------------------------------------------------



 



          (vii) the Environmental liabilities described in
Section 16.1(aaa)(vii) of the Seller Disclosure Schedule and the Interim Period
Environmental Issues;
          (viii) All liabilities and obligations related to or arising out of
Excluded Assets;
          (ix) All liabilities and obligations arising in connection with the
employment by the Seller of any Retained Employee, including unpaid wages,
compensation, vacation, sick pay, Income Tax withholding, Social Security Tax
contributions, unemployment Tax contributions, employment insurance
contributions (by both the Seller and Retained Employees), unemployment Tax
contributions with respect to same, workers’ compensation claims, long and short
term disability claims and claims under the health, surgical, dental and other
welfare benefit plans covering such Retained Employees;
          (x) All liabilities and obligations under the Union Pension Plan;
          (xi) All liabilities and obligations with respect to Employees of the
Business Unit who are retired on the Closing Date;
          (xii) All obligations under the EnPro Industries, Inc. Annual
Performance Plan, the EnPro Industries, Inc. Long Term Incentive Plan and any
other Seller Benefit Plans that are pension plans, equity based plans or, to the
extent such obligations relate to employees other than Business Unit Employees,
any other ERISA Plans;
          (xiii) All Actions and other litigation pending before a Governmental
Authority against the Seller or against Q-Tech on the Closing Date, including,
without limitation, those set forth in Section 4.11 of the Seller Disclosure
Schedules;
          (xiv) All liabilities under the Union Contract;
          (xv) All liabilities of the Seller for Taxes that are not Assumed
Liabilities;
          (xvi) Any liability or obligation resulting from any product liability
Action claimed or commenced against the Buyer or its Affiliates based on a claim
alleging injury to person or property by a product sold by the Business Unit
prior to the Closing; but only to the extent the injury to person or property
giving rise to such Action occurred prior to the Effective Time; and
          (xvii) Any liabilities for the payment of retention amounts relating
to the Air Perfection Escrow Agreements as set forth in Section 8.5.
     Notwithstanding the foregoing, no liability or obligation of Q-Tech shall
be a Retained Liability.

65



--------------------------------------------------------------------------------



 



          (bbb) “Retention Agreement” means the Retention Agreements between the
Seller and the individuals listed in Section 16.1(bbb) of the Seller Disclosure
Schedule entered into on or about December 9, 2009.
          (ccc) “Retirement Program” means the Retirement Program for Employees
of EnPro Industries, Inc.
          (ddd) “Seller Parties” means the Seller and the Seller’s Affiliates
and each of their respective employees, agents, officers, directors and
shareholders.
          (eee) “Subsidiaries” means, with respect to any Person, any
corporation or other form of legal entity of which more than 50% of the
outstanding voting securities are on the date hereof directly or indirectly
owned by such Person.
          (fff) “Taxes” means all federal, state, local, foreign and provincial
income, capital gains, gross receipts, profits, property, transfer, sales, use,
mercantile, value added, capital, capital stock, franchise or other taxes,
including estimated taxes relating thereto and any interest and penalties
imposed thereon.
          (ggg) “Tax Period” means the results of operations for taxable years
or any other period treated as a taxable year.
          (hhh) “Tax Return” means any return, declaration, report, claim for
refund, or information return or statement related to Taxes, including any
schedule or attachment thereto, and including any amendment thereof.
          (iii) “Transferred Intellectual Property” means all of the rights of
Seller and Q-Tech in that Intellectual Property that is owned, used or held for
use by the Seller or Q-Tech primarily in the conduct of the business of the
Business Unit.
          (jjj) “Union Contract” means the Agreement by and between the Quincy
Compressor Division of Seller District No. 9 and Lodge No. 822 International
Association of Machinists and Aerospace Workers, Quincy, Illinois, effective as
of June 2, 2007, as amended.
          (kkk) “Union Pension Plan” means the pension plan between Quincy
Compressor Division (Division of Coltec Industries Inc.) and Lodge 822 of the
International Association of Machinists and Aerospace Workers.
          (lll) “U.S. Assets” means, subject to Section 1.3, all assets,
properties, rights and privileges used or held for use by the Seller in the
conduct or operation of the business of the Business Unit, including all of the
Seller’s rights, title and interests in and to the following assets primarily
used or held for use by the Seller in its conduct or operation of the business
of the Business Unit as of the Closing:
          (i) All notes and accounts receivable, including Intercompany Trade
Accounts Receivable;

66



--------------------------------------------------------------------------------



 



          (ii) All deposits and prepaid and similar items, including all prepaid
expenses, advance payments, employee travel and expense advances and other
prepaid items, all to the extent assignable to the Buyer (which items, if not
assignable because the applicable Contract under which such prepayment arises is
not assignable, will be deemed to be Excluded Assets);
          (iii) All inventories, wherever located, including inventories of raw
materials, finished goods, parts, operating supplies, work-in-process, and
packaging;
          (iv) The Owned Real Property and the Seller’s leasehold interest in
the U.S. Leased Property;
          (v) All owned or leased personal property, including all machinery and
equipment, supplies, packaging, materials, tools, patterns and tooling, trade
fixtures, computer equipment and systems, software, materials, furniture, and
office equipment;
          (vi) The owned or leased automobiles, trucks, or other vehicles;
          (vii) All supplier lists and all Contracts for the purchase of goods
or services, including all such items relating to the purchase of capital
assets, products and supplies;
          (viii) All customer lists and all Contracts for the sale of Products
and services;
          (ix) All Contracts, including all leases (whether or not capitalized)
including those listed on Section 4.19(b) of the Seller Disclosure Schedule,
licenses, conditional sale or title retention agreements and guarantees;
          (x) All Actions and all rights under indemnities, representations,
warranties and guarantees made by suppliers, manufacturers, contractors or other
third parties related to the U.S. Assets or Assumed Liabilities and the right to
collect damages or proceeds in connection therewith;
          (xi) All Transferred Intellectual Property;
          (xii) All Permits and Environmental Permits to the extent assignable,
including the Permits and Environmental Permits listed in Section 4.5 of the
Seller Disclosure Schedule;
          (xiii) All business books and records, including all financial,
operating, inventory, personnel, warranty, payroll and customer records,
supplier lists, purchasing and sales records, catalogs and all sales and
promotional literature, correspondence and files to the extent such books and
records may be transferred in accordance with applicable Law; provided, however,
that in the event that any such books or records are subject to any legal
privilege, the parties agree to cooperate to protect such privilege to the
extent practicable;

67



--------------------------------------------------------------------------------



 



          (xiv) The Cash and other assets of the Benefit Plans expressly
required to be transferred to the Buyer pursuant to ARTICLE X, and of the
Benefit Plans sponsored or maintained by Q-Tech; and
          (xv) All partnership interests or any other equity interests.
          (mmm) “U.S. Employees” means the individuals employed in that part of
the Business Unit carried on by the Seller immediately before the Closing Date
(other than the Retained Employees), whether active or inactive and including
individuals on short-term leave, FMLA leave, military leave or other similar
status, which individuals on such leave as of December 17, 2009 are listed in
Section 16.1(mmm) of the Seller Disclosure Schedule.
          (nnn) “U.S. Leased Property” means the real property described in
Section 16.1(nnn) of the Seller Disclosure Schedule.
     Section 16.2 Other Defined Terms.

      Defined Term   Defined In
 
   
Agreement
  Preamble
Allocation Schedule
  Section 1.6
Assignment and Assumption
  Section 12.3(e)
Agreement
   
Base Purchase Price
  Section 1.2
Books and Records
  Section 8.1(a)(ii)(A)
Business Unit Employees
  Section 4.13
Buyer
  Preamble
Buyer Closing Certificate
  Section 12.3(d)(iv)
Buyer Disclosure Schedule
  ARTICLE V
Buyer Material Adverse Effect
  Section 5.1
Base Purchase Price
  Section 1.2
Cap
  Section 13.2(b)
CERCLA
  Section 4.20(g)
China Approval
  Section 7.4
China Base Purchase Price Amount
  Section 7.32
China Closing Date
  Section 3.1
Closing
  Section 3.1
Closing Balance Sheet
  Section 2.1
Closing Date
  Section 3.1
Closing Payment
  Section 3.2(a)(iv)
Common Law Marks
  Section 4.9(a)
Company Wide Contract
  Section 4.10
Competitive Products
  Section 7.1
Confidentiality Agreement
  Section 6.5
Contract
  Section 4.10
Damages
  Section 13.2(a)
Deductible
  Section 13.2(b)
Effective Time
  Section 3.1

68



--------------------------------------------------------------------------------



 



      Defined Term   Defined In
 
   
Environmental Laws
  Section 4.20(g)
Environmental Matters
  Section 4.20(g)
Environmental Permits
  Section 4.20(c)
Environmental Studies
  Section 6.8
Excluded Contracts
  Section 16.1(bb)(xi)
Final Order
  Section 14.1(b)
Financial Statements
  Section 4.6
Hazardous Materials
  Section 4.20(g)
Indemnification Payment
  Section 13.5(c)
indemnified party
  Section 13.1
indemnifying party
  Section 13.1
Independent Accountant
  Section 2.2(c)
Information Maintenance Period
  Section 8.1(a)(ii)
Insurance Policies
  Section 4.12
Interim Period Environmental
Issue
  Section 6.8
material
  Section 16.1
Material Contracts
  Section 4.10
Noncompete Period
  Section 7.1
Other Claim
  Section 13.3(b)
Other Claim Notice
  Section 13.3(b)
Outside Date
  Section 14.1(b)
Parent
  Preamble
Permits
  Section 4.5
Proceeding
  Section 11.4
Purchase Price
  Section 1.2
Qualified Plans
  Section 4.13(e)
Release
  Section 4.20(g)
Response Action
  Section 4.20(f)
Seller Closing Certificate
  Section 12.2(d)(iv)
Seller Disclosure Schedule
  ARTICLE IV
Seller Non-U.S. Benefit Plans
  Section 4.13(a)
Seller Savings Plan
  Section 10.5
Seller U.S. Benefit Plans
  Section 4.13
Supply Agreement
  Section 3.2(a)(i)
Third Party Claim
  Section 13.3(a)
Third Party Claim Notice
  Section 13.3(a)
Total Net Asset Amount
  Section 2.1
Transition Services Agreement
  Section 3.2(a)(ii)
Valid Claim Notice
  Section 13.1
Valid Other Claim Notice
  Section 13.3(b)
Valid Third Party Claim Notice
  Section 13.3(a)
WARN Act
  Section 10.7

69



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the Parent, the Seller, the Buyer and the Chinese Buyer
have each caused this Agreement to be executed as of the day, month and year
first above written.

            PARENT:

ENPRO INDUSTRIES, INC.
      By:   /s/ Stephen E. Macadam         Name:   Stephen E. Macadam       
Title:   President        SELLER:

COLTEC INDUSTRIES, INC.
      By:   /s/ Richard L. Magee         Name:   Richard L. Magee       
Title:   Vice President & Secretary        BUYER:

FULCRUM ACQUISITION LLC
      By:   /s/ Mark Cohen         Name:   Mark Cohen        Title:   President 
      CHINESE BUYER:

ATLAS COPCO (CHINA) INVESTMENT COMPANY LTD.
      By:   /s/ Thomas Kung         Name:   Thomas Kung        Title:  
Charirman     

70